Case 6:18-cv-01228-LEK-ML Document 131-4 Filed 04/15/21 Page 1 of 38




    EXHIBIT 2
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 2 of 38
                                   Silverman
                                            November 24, 2020         ·

· · · · · · ·UNITED STATES DISTRICT COURT
· · · · ·FOR THE DISTRICT OF MINNESOTA (DMN)


· · · · · CASE NO. 0:18-cv-03205-PJS-KMM


JENNIFER SONG and SCOTT WERTKIN,
on behalf of themselves and all
others similarly situated,

· · · · · · ·Plaintiffs,

vs.

CHAMPION PETFOODS USA INC.
and CHAMPION PETFOODS LP,

· · · · · · ·Defendants.
· · · · · · · · · · · · · · · · /


·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   VIA ZOOM
·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Miami, Florida
·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   November 24, 2020
·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Tuesday, 12:49 p.m.



· · · ·VIDEOTAPED DEPOSITION OF BRUCE SILVERMAN




· · · · ·Taken before Theresa M. Cohen, Florida

Professional Reporter and Notary Public in and for the

State of Florida at Large, pursuant to Notice of Taking

Deposition filed in the above cause.



· · · · · · · · · · · ·-· ·-· ·-




                                          U.S. LEGAL SUPPORT
                                        www.uslegalsupport.com
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 3 of 38
                                   Silverman
                                              November 24, 2020                                                 2 to 5
                                                      Page 2                                                          Page 4
 1   APPEARANCES:                                                1        We are here in the matter of Jennifer Song versus
 2            ROBBINS LLP
             By: TREVOR LOCKO, ESQUIRE
                                                                 2   Champion Petfoods USA, Inc.
3            tlocko@robbinsarroyo.com                            3        My name is Jason Cooper. I'm the remote video
             5040 Shoreham Place                                 4   technician on behalf of U.S. Legal Support. I'm not
4            San Diego, California 92112
             On behalf of the Plaintiffs.                        5   related to any party in this action, nor am I
5                                                                6   financially interested in the outcome.
             GREENBERG TRAURIG
                                                                 7        At this time will the reporter Teri Cohen on
6            By: DAVID A. COULSON, ESQUIRE
             coulsond@gtlaw.com                                  8   behalf of U.S. Legal Support please enter the
7            and                                                 9   statement for remote proceedings into the record.
             ELISA H. BACA, ESQUIRE
                                                                10        THE REPORTER: The attorneys participating in
8            333 Southeast Second Avenue
             Suite 4400                                         11   this proceeding acknowledge that I am not physically
9            Miami, Florida 33131                               12   present in the proceeding room and that I will be
             On behalf of the Defendants.
                                                                13   reporting this proceeding remotely.
10
             ALSO PRESENT:                                      14        The parties and their counsel consent to this
11           JASON COOPER, Videographer.                        15   arrangement and waive any objections to this manner
12
13                               INDEX
                                                                16   of reporting.
14      WITNESS                    DIRECT          CROSS        17        Please indicate your agreement by stating your
15     BRUCE SILVERMAN               5              139         18   name and your agreement on the record.
16                               (Coulson)        (Locko)
17
                                                                19        MR. LOCKO: Trevor Locko. I agree.
18                               EXHIBITS                       20        MR. COULSON: David Coulson for the defendants.
19           Defendant's Composite Exhibit No. 1 Page 15
                                                                21   We agree.
20                         (Expert Report)
21                Defendant's Exhibit No. 2 Page 127            22        THE REPORTER: Raise your right hand.
22                             (Label)                          23        Do you swear the testimony you're about to give
23               Defendant's Exhibit No. 3 Page 129
                                                                24   is the truth, the whole truth and nothing but the
24                      (Comparison Document)
25                                                              25   truth?

                                                      Page 3                                                           Page 5
 1   THEREUPON:                                                  1            THE WITNESS: Yes.
 2          THE VIDEOGRAPHER: We are now on the record.          2                         BRUCE SILVERMAN
 3          Participants should be aware that this proceeding    3     called as a witness on behalf of the Defendants herein
 4     is being recorded and, as such, all conversations         4     and, having been first duly sworn, was examined and
 5     held will be recorded unless there is a request and       5     testified as follows:
 6     an agreement to go off the record.                        6                        DIRECT EXAMINATION
 7          Private conversations and/or attorney-client         7   BY MR. COULSON:
 8     interactions should be held outside the presence of       8       Q    Good morning. I apologize for the late start.
 9     the remote interface.                                     9   We had a court hearing in a related case and we had some
10          For the purpose of creating a witness-only video    10   technical problems there trying to fix them, but it
11     recording the witness is being spotlighted on all        11   ultimately failed so now I'm back in my office and
12     video screens while in speaker view.                     12   hopefully we'll be productive going forward.
13          We ask that the witness not remove the spotlight    13            Would you tell us your name for the record and
14     setting during the deposition as it may cause other      14   spell it?
15     participants to appear on the final video rather than    15       A    Yes. It's Bruce G. Silverman. B-r-u-c-e,
16     just the witness.                                        16   initial G, Silverman, S-i-l-v-e-r-m-a-n.
17          For anyone who doesn't want the witness' video to   17       Q    What is your home address?
18     take up the large part of your screen you may click      18       A
19     the gallery view button in the upper right corner of
20     the remote depo interface.                               20      Q    Who is your employer?
21          This is the remote video recorded deposition of     21      A    Silverman Consulting, LLC.
22     Bruce Silverman.                                         22      Q    What is the address for Silverman Consulting?
23          Today is Tuesday, November 24th, 2020. The time     23      A    It is the same address I just gave you.
24     is now 4:49 p.m. UTC time zone. That would make it       24      Q    I take it you've been deposed before. Correct?
25     12:49 p.m. in the Eastern Time zone.                     25      A    That's correct.


                                              U.S. LEGAL SUPPORT
                                            www.uslegalsupport.com
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 4 of 38
                                   Silverman
                                               November 24, 2020                                                     6 to 9
                                                        Page 6                                                             Page 8
·1·   · · Q· · Okay.· I'll just go over a few ground rules here.   ·1·   were feeding the dogs before that.· Might have been
·2·   · · · · ·Of course, as you know, you have to answer          ·2·   Eukanuba that entire time.
·3·   audibly so the court reporter can take it down.· Is that     ·3·   · · Q· · And, as you explained, you started using
·4·   okay?                                                        ·4·   Zignature for Ali on the recommendation of the breeder who
·5·   · · A· · Yes.                                                ·5·   had raised her.· Correct?
·6·   · · Q· · If do you not understand one of my questions, let   ·6·   · · A· · Yes, that's correct.
·7·   me know so I can try to rephrase it.· Is that okay?          ·7·   · · Q· · Have you ever purchased Acana or Orijen?
·8·   · · A· · Yes.                                                ·8·   · · A· · No, I have not.
·9·   · · Q· · If you cannot hear me for whatever reason, let me   ·9·   · · Q· · When is the first time you ever heard of the
10·   know so I can restate the question.· Is that okay?           10·   brands Acana or Orijen?
11·   · · A· · Okay.                                               11·   · · A· · When I was contacted about this case.
12·   · · Q· · Are you on any kind of medication today that        12·   · · Q· · Before you were contacted about this case had you
13·   would impact your ability to testify truthfully or impact    13·   ever heard of Champion Petfoods?
14·   your memory?                                                 14·   · · A· · No.
15·   · · A· · No.                                                 15·   · · Q· · Is there any particular diet of the Zignature
16·   · · Q· · Do you own any pets?                                16·   brand that you and your wife purchase?
17·   · · A· · I do.                                               17·   · · A· · Gosh.· I think it's either chicken or turkey.
18·   · · Q· · What pets do you own?                               18·   · · · · ·You know, we have a container so we get the thing
19·   · · A· · A dog.                                              19·   shipped to us from that mail order dog food company, pet
20·   · · Q· · What breed?                                         20·   food company and it goes into a container so the package
21·   · · A· · Standard Poodle.                                    21·   disappears within minutes of it arriving so I just really
22·   · · Q· · And what do you feed your Standard Poodle?          22·   don't know.
23·   · · A· · Dog food.                                           23·   · · Q· · You don't buy like the Kangaroo diet put out by
24·   · · Q· · What kind of dog food?· What brand?                 24·   Zignature?
25·   · · A· · I think it's called Zignature.                      25·   · · A· · I can say with great assurance that we don't use

                                                        Page 7                                                             Page 9
·1·   · · · · ·I have to admit that that's a -- picking out the    ·1·   anything called Kangaroo.· I would have noticed that.
·2·   dog food and all that kind of stuff is something my wife     ·2·   · · Q· · Have you ever actually read the packaging of the
·3·   tends to do.                                                 ·3·   Zignature dog product that your purchase?
·4·   · · Q· · And why did you and your wife choose Zignature      ·4·   · · A· · Yes, I did.
·5·   for your dog?                                                ·5·   · · · · ·I was unfamiliar with that brand and the
·6·   · · A· · We adopted the dog, who was three-years-old when    ·6·   breeder -- you know, we were dealing with a three-year-old
·7·   we got her.                                                  ·7·   dog and so we didn't really want to change anything, so
·8·   · · · · ·She had been a show dog and we adopted her from     ·8·   the breeder actually gave us a bag to take with us when we
·9·   the breeder and that's what the breeder was feeding them     ·9·   took Ali home, and I read it when we got home and I was
10·   so we just stuck with it.                                    10·   curious because I hadn't heard about it.
11·   · · Q· · Before this Standard Poodle dog you own had you     11·   · · · · ·I'm a brand guy by my job, so I do kind of
12·   owned other dogs in the past?                                12·   research these things.
13·   · · A· · Yes.                                                13·   · · Q· · Was there anything on the Zignature packaging
14·   · · Q· · So have you continuously been someone who owned a   14·   that attracted you to want to continue with the food?
15·   dog most of your life or is it just sporadically when you    15·   · · A· · That wasn't -- for us it wasn't about the
16·   have a dog?                                                  16·   packaging.
17·   · · A· · We didn't have a dog when I was a child, but I've   17·   · · · · ·It was about the recommendation from the breeder.
18·   owned dogs, oh, boy, probably since at least 1980.           18·   · · Q· · Do you have any close friends or family who
19·   · · · · ·So that's forty years.· Right?                      19·   purchase Orijen or Acana?
20·   · · Q· · And what were the dog foods that you recall         20·   · · A· · Not to my knowledge.
21·   feeding your dogs since 1980?                                21·   · · Q· · As I understand it, you've been engaged to be an
22·   · · A· · Let's see.· I think we fed -- we definitely fed     22·   expert witness in the matter of Song versus Champion
23·   Eukanuba for a while.· I remember that brand.                23·   Petfoods.· Is that right?
24·   · · · · ·I don't know what we were feeding before the dog    24·   · · A· · That's correct.
25·   we have now.· Her name is Ali.· I don't remember what we     25·   · · Q· · Who engaged you to be an expert witness?


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 5 of 38
                                   Silverman
                                               November 24, 2020                                                 10 to 13
                                                       Page 10                                                            Page 12
·1·   · · A· · Mr. Locko's firm, Robbins Arroyo.                   ·1·   Have you ever been engaged previously by the Wexler law
·2·   · · Q· · When were you engaged for this matter?              ·2·   firm?
·3·   · · A· · I actually am going to look down.· I made some      ·3·   · · A· · No.
·4·   notes yesterday because I expected these questions.          ·4·   · · Q· · Okay.· Are you sure about that?· Because I think
·5·   · · · · ·So I was initially contacted back in April,         ·5·   you testified in a case in San Francisco where the Wexler
·6·   mid-April of this year, but I really didn't get going on     ·6·   firm was one of the plaintiffs' counsel.
·7·   Champion in any meaningful way until I think probably        ·7·   · · · · ·I'm for getting the defendant.· But you don't
·8·   June.                                                        ·8·   recognize -- do you recognize the name Ken Wexler?
·9·   · · Q· · Do you recall you produced an expert witness        ·9·   · · A· · I don't.· You know, I don't know what case it is,
10·   report in a case called Renfro versus Champion that was      10·   obviously, but they may have been a co-counsel, but that
11·   pending in Denver, Colorado Federal Court?                   11·   name doesn't register with me.
12·   · · A· · Yes.                                                12·   · · Q· · What about the law firm Lockridge Grindal Nauen
13·   · · Q· · Besides litigation where Champion is a defendant    13·   out of Minnesota?· Have you ever been engaged by that firm
14·   in what other cases have you been engaged where a pet food   14·   before?
15·   manufacturer is a defendant?                                 15·   · · A· · No.· I understand that they are co-counsel with
16·   · · A· · There was another case where the defendant was a    16·   Mr. Locko's firm.
17·   company called WellPet.                                      17·   · · Q· · Same question as to Gustafson Gluek out of
18·   · · Q· · And when were you engaged, approximately, in that   18·   Minneapolis?· Have you ever been retained by that law firm
19·   case?                                                        19·   before the Well Pet/Champion case?
20·   · · A· · Also back in April.                                 20·   · · A· · The firm is Gustafson something?
21·   · · Q· · Have you produced an expert report in that case?    21·   · · Q· · Yes.· Gustafson Gluek, G-l-u-e-k.
22·   · · A· · Yes.                                                22·   · · A· · No.
23·   · · Q· · Have you had your deposition taken in the WellPet   23·   · · Q· · So how did it come about that you, to your
24·   case?                                                        24·   understanding, that you came to get engaged by some
25·   · · A· · No.                                                 25·   plaintiffs' lawyers against pet food companies?

                                                       Page 11                                                            Page 13
·1·   · · Q· · Of the work you've done in, let's say, the last     ·1·   · · A· · I received a call one day from -- I believe it
·2·   ten years, approximately what percentage of it involves      ·2·   was from Mr. Locko.· I think he was the first person I
·3·   serving as an expert witness or a litigation consultant as   ·3·   spoke with.
·4·   opposed to other type of work?                               ·4·   · · · · ·I've done a lot of expert work over the past
·5·   · · A· · Out of the course of the last ten years you're      ·5·   twenty years and so he heard of me in some way.· I don't
·6·   asking?· On average I would say it's about 30 percent of     ·6·   recall.· I usually ask how did you find me, but I don't
·7·   my time is spent as an expert witness or at least 30         ·7·   remember the answer to that and he called and told me
·8·   percent of my revenues.                                      ·8·   about the case, cases.
·9·   · · Q· · And what about if we narrow it to the last five     ·9·   · · Q· · Before approximately April of 2020 had you ever
10·   years?· What percent would be dedicated to expert witness    10·   been engaged in a litigation case that involved pet food
11·   work, whether you're a testifying expert or consulting for   11·   manufacturers?
12·   lawyers in litigation?                                       12·   · · A· · No.
13·   · · A· · It's about the same.· About the same.               13·   · · Q· · What is your hourly rate?
14·   · · Q· · And when you gave me the 30 percent, was that the   14·   · · A· · My hourly rate is $575 an hour for consultation,
15·   approximate percentage of your income revenue-wise that      15·   writing reports, doing research, whatever.
16·   you take in?                                                 16·   · · Q· · Do you charge anything differently if you're
17·   · · A· · Yes.· My rates as a consultant are consistent       17·   testifying at trial or in a deposition?
18·   with my rates as an expert witness, and I keep track of my   18·   · · A· · I do.
19·   time by quarter hours, so looking at revenues is about as    19·   · · Q· · What is that?
20·   good a way as I know to think about percentages.             20·   · · A· · I charge $5,000 per day as a flat rate.
21·   · · Q· · And before this matter had you ever been --         21·   · · Q· · Okay.· So let's put aside the WellPet case.
22·   before this matter and I guess the WellPet case had you      22·   · · · · ·So focusing on Champion pet food only,
23·   ever been engaged by the Robbins Arroyo firm in the past?    23·   approximately how many hours have you worked in connection
24·   · · A· · No.                                                 24·   with Champion Petfoods, whether it's the case that was in
25·   · · Q· · What about a firm called Wexler out of Chicago?     25·   Denver or the Song case or any of the other related cases?


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 6 of 38
                                   Silverman
                                               November 24, 2020                                                 14 to 17
                                                       Page 14                                                            Page 16
·1·   · · A· · Gosh.· I can tell you what I billed.· I would       ·1·   · · Exhibit No. 1 for Identification.")
·2·   have to do the math to answer the question.· You asked in    ·2·   BY MR. COULSON:
·3·   terms of turn it into hours.                                 ·3·   · · Q· · Sir, do you have in front of you your expert
·4·   · · Q· · Why don't you at least start with what you've       ·4·   report for the Jennifer Song case dated November 2nd,
·5·   billed.                                                      ·5·   2020?
·6·   · · A· · I've billed $56,000 to date.                        ·6·   · · A· · I have it on another computer off to my side. I
·7·   · · Q· · And that's through what date?                       ·7·   can pull it up.
·8·   · · A· · That would be through today.                        ·8·   · · · · ·If it's easier, I would certainly prefer to look
·9·   · · Q· · Okay.· And then today you'll be earning another     ·9·   at it on a screen share basis.
10·   $5,000 for the deposition?                                   10·   · · Q· · We'll try that.· Okay.· Let's show the entirety
11·   · · A· · I will.                                             11·   of the front.
12·   · · Q· · Has there been anyone else at Silverman             12·   · · · · ·Does this appear to be the front cover of your
13·   Consulting who has assisted you in the matter whose time     13·   November 2nd, 2020 expert report in the Song case?
14·   goes into that 56,000?                                       14·   · · A· · Yes.
15·   · · A· · Yes.· I have the proofreader who assists me and     15·   · · Q· · Okay.· I'd like to go to Exhibit A.· Scroll
16·   he works at $100 an hour.                                    16·   through the entirety of it.· Do you see it?
17·   · · · · ·So within that 56,000 his time was also billed      17·   · · A· · Yes.
18·   because he proofread the reports on both cases.              18·   · · Q· · Exhibit A goes from Page 84 to 89 of your expert
19·   · · Q· · Okay.· Anybody else?                                19·   report and the question for you is what is Exhibit A
20·   · · A· · Not in this case, no.                               20·   purporting to show?
21·   · · Q· · Who have the attorneys been with whom you've        21·   · · A· · It is a list of documents that were sent to me by
22·   communicated with respect to Champion Petfoods?              22·   the firm as well as documents that I found online or
23·   · · A· · Primarily Mr. Locko.                                23·   what-have-you or books or pleadings or whatever.
24·   · · Q· · Aside from Mr. Locko, anybody else?                 24·   · · Q· · Does Exhibit A list all the documents that you
25·   · · A· · I spoke with Mr. Robbins very early on and I        25·   relied on in forming your expert opinions in this case?

                                                       Page 15                                                            Page 17
·1·   think that's it.                                             ·1·   · · A· · I believe it does.
·2·   · · Q· · Have you ever spoken with Rebecca Peterson?         ·2·   · · Q· · Okay.· It shows here that you read the deposition
·3·   · · A· · I've never spoken with Miss Peterson.· I've had     ·3·   of Julie Washington.· Is that right?
·4·   some e-mails that went back and forth and they related       ·4·   · · A· · Yes.· I think I cited some things from Miss
·5·   purely to billing.                                           ·5·   Washington's deposition transcript.
·6·   · · Q· · Have you ever spoken with Raina Borrelli?           ·6·   · · Q· · What was the time period in which Miss Washington
·7·   · · A· · No.                                                 ·7·   worked at Champion Petfoods?
·8·   · · Q· · Have you ever spoken with Dan Gustafson?            ·8·   · · A· · I don't recall.
·9·   · · A· · No.· Let me just say very early on I think before   ·9·   · · Q· · Then you read the deposition of Peter Muhlenfeld
10·   I was engaged when I was, you know sort of being             10·   apparently taken December 4th, 2018.
11·   interviewed there may have been other parties on the         11·   · · · · ·Do you see that?
12·   phone.· I just don't remember who they were.                 12·   · · A· · I'm not seeing that.
13·   · · Q· · So besides Mr. Locko and the brief conversation     13·   · · Q· · Let's scroll to the front.
14·   you had with Mr. Robbins do you recall any other specific    14·   · · A· · Okay.
15·   attorney for plaintiffs with whom you've communicated        15·   · · · · ·MR. COULSON:· Ms. Baca, let's try to stay on that
16·   orally in connection with your work against Champion         16·   · · first page.
17·   Petfoods?                                                    17·   · · · · ·THE WITNESS:· There you go.· Yes.
18·   · · · · ·MR. LOCKO:· Objection.· Asked and answered.         18·   BY MR. COULSON:
19·   · · · · ·THE WITNESS:· I don't think I've really spoken      19·   · · Q· · Mr. Muhlenfeld has been deposed numerous times.
20·   · · with anyone else.                                        20·   Is this the only transcript you read for Mr. Muhlenfeld?
21·   · · · · ·MR. COULSON:· Let's mark as the first exhibit       21·   · · A· · Yes.
22·   · · your expert report.                                      22·   · · Q· · Okay.· Who chose these depositions for you to
23·   · · · · ·Ms. Baca will assist me by using the share screen   23·   read?
24·   · · function.                                                24·   · · A· · The attorneys.
25·   · · · · ·(The document was marked "Defendant's Composite     25·   · · Q· · You did read the second amended complaint.· Is


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 7 of 38
                                   Silverman
                                               November 24, 2020                                                 18 to 21
                                                       Page 18                                                            Page 20
·1·   that correct?                                                ·1·   Minnesota report was cut and pasted from the Colorado
·2·   · · A· · I did.                                              ·2·   report, but I would have to look at my invoices to answer
·3·   · · Q· · As per these Champion documents am I correct that   ·3·   that question accurately.
·4·   plaintiffs' counsel selected them and sent them to you for   ·4·   · · Q· · When you gave me the 56,000 figure, did that
·5·   your review?· Is that right?                                 ·5·   include both the work you did for the Denver case and the
·6·   · · A· · That's correct.                                     ·6·   work in the Minnesota case?
·7·   · · Q· · Did you ask plaintiffs' counsel for any             ·7·   · · A· · It did.
·8·   particular documents that were not sent to you?              ·8·   · · Q· · Just on a high level, what are the differences
·9·   · · A· · I don't believe so.· I'm not sure how I would       ·9·   between the report you did in the Denver case and the
10·   have known what to ask for.                                  10·   report you did for the Minnesota case?
11·   · · Q· · As far as the literature and public sources that    11·   · · A· · My understanding was that some of the claims were
12·   are shown on Pages 84 through 89, are all those ones that    12·   different.
13·   you found yourself through your research or were any of      13·   · · · · ·In the Minnesota case particularly one of the
14·   them ones sent to you by plaintiffs' counsel?                14·   claims involved BPA, so there was, you know, a whole
15·   · · A· · It's a mix.· Some were sent to me by plaintiffs'    15·   section about BPA and, you know, there were some claims in
16·   counsel and some was material that I found online.           16·   the Colorado case that really weren't made in the
17·   · · Q· · Is there any way for you to point to which were     17·   Minnesota case so they were coming out.
18·   the ones sent to you by plaintiffs' counsel?                 18·   · · · · ·But if I was to break it down, I would guess that
19·   · · A· · Not at this point.· I wouldn't be able to           19·   the -- I'd rather not guess.· I was going to try to tell
20·   remember where I got some, especially if they came from      20·   you what I spent on each one, but without the invoices
21·   public sources.                                              21·   that wouldn't be accurate.
22·   · · Q· · Other than the deposition of Miss Washington and    22·   · · Q· · I'd just like to go over your background a bit
23·   the December 4th, 2018 deposition transcript of Peter        23·   and I see in Exhibit B you included your CV.
24·   Muhlenfeld, have you reviewed any other deposition           24·   · · · · ·I guess we can show Exhibit B.· Is this CV
25·   transcripts in this case?                                    25·   up-to-date or is there anything you feel you should add to

                                                       Page 19                                                            Page 21
·1·   · · A· · I don't think so, no.                               ·1·   it?
·2·   · · Q· · You have not read the depositions of Miss Song or   ·2·   · · A· · This is up-to-date.· The CV is up-to-date.
·3·   Mr. Wertkin, who are the plaintiffs/representatives in       ·3·   · · Q· · Where did you attend college?
·4·   this case.· Is that correct?                                 ·4·   · · A· · Where did I attend college?
·5·   · · A· · That's correct.                                     ·5·   · · Q· · Yes.
·6·   · · Q· · It's also true you've not read the depositions of   ·6·   · · A· · I attended and graduated from Adelphi University,
·7·   any of the Champion pet food consumers who are plaintiffs    ·7·   which is in Garden City, New York.
·8·   in related cases.· Is that correct?                          ·8·   · · Q· · And what was your degree in?
·9·   · · A· · Yes, that would be correct.                         ·9·   · · A· · It was a Bachelor of Arts in history.
10·   · · Q· · Have you reviewed any expert report from Stefan     10·   · · Q· · What year did you graduate?
11·   Bottinger?                                                   11·   · · A· · 1966.
12·   · · A· · I don't think so, no.                               12·   · · Q· · And have you had any -- have you earned any
13·   · · Q· · Do you know who Mr. Bottinger is?                   13·   postgraduate degrees?
14·   · · A· · No.                                                 14·   · · A· · No.
15·   · · Q· · Have you ever spoken with Mr. Bottinger?            15·   · · Q· · Do you have any certifications?
16·   · · A· · I don't believe so.                                 16·   · · A· · No.
17·   · · Q· · How many hours did it actually take you to          17·   · · Q· · Do you have any licenses?
18·   prepare this report?                                         18·   · · A· · No.· Advertising people aren't licensed.
19·   · · A· · I would have to look at my invoices, but I think    19·   · · Q· · Have you ever performed consulting work for a pet
20·   it's fair to say that I did keep track because there were    20·   food company?
21·   two reports.· There was a report for the Colorado case,      21·   · · A· · Not as a consultant.
22·   which I did first, and the report for the Minnesota, which   22·   · · · · ·When I was in the advertising agency business I
23·   I did second.                                                23·   worked on two dog food accounts.
24·   · · · · ·I did keep track of my time separately for each,    24·   · · Q· · One of them was with Gaines-Burgers?
25·   but the Minnesota report, a significant portion of the       25·   · · A· · They weren't burgers.· They were Gaines meal.


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 8 of 38
                                   Silverman
                                               November 24, 2020                                                 22 to 25
                                                       Page 22                                                            Page 24
·1·   You know what?· They might have been Gaines burgers.         ·1·   at the Acana packaging?
·2·   That's quite a long time ago.                                ·2·   · · A· · I don't recall the date.· We're in those
·3·   · · Q· · Okay.· I was going to ask you -- we'll just call    ·3·   stores -- we're in that store fairly frequently.
·4·   it Gaines.                                                   ·4·   · · Q· · It was sometime after April 2020, I take it?
·5·   · · · · ·When did you do the advertising work for Gaines?    ·5·   · · A· · Oh, definitely, yes.
·6·   · · A· · It was in the early 1970's.                         ·6·   · · · · ·I would have had no reason to look at the
·7·   · · Q· · What type of pet food was Gaines?                   ·7·   packages before that.
·8·   · · A· · What do you mean?· It was a dog food.               ·8·   · · Q· · Have you ever looked at the Orijen packaging?
·9·   · · Q· · Was it dry kibble food?· Was it a canned food?      ·9·   · · A· · I don't think so.· I don't think that this store
10·   Was it some type of --                                       10·   I'm referring to carries Orijen.
11·   · · A· · It was dried kibble.                                11·   · · Q· · Which particular Acana diets did you review when
12·   · · Q· · What advertising work did you do for Gaines?        12·   you were in that pet food store?
13·   · · A· · I think we did everything that you typically did    13·   · · A· · I don't recall.· You know, they probably had
14·   in those days.· Television commercials, magazine             14·   three varieties on the shelf.· No more than that.
15·   endorsements.· We may even have done radio.                  15·   · · Q· · You just don't recall what they were?
16·   · · · · ·You know, it's a long time ago.· The things I       16·   · · A· · No.
17·   remember best from that was television and magazine ads.     17·   · · Q· · I take it you've done no work to compare the
18·   · · Q· · In contrast, has Champion Petfoods let's say        18·   ingredients of Orijen or Acana diets to those of the
19·   before 2019 ever advertised on television?                   19·   Purina diets that you helped advertise in the late '70s?
20·   · · A· · Not to my knowledge, no.                            20·   · · A· · No.
21·   · · Q· · Before 2019 had Champion Petfoods ever advertised   21·   · · Q· · Since 1980, just to be clear, had you done or had
22·   in print newspapers?                                         22·   you performed any advertising work for any pet food
23·   · · A· · In print newspapers?· I don't believe so, no.       23·   company?
24·   · · Q· · Before 2019 had Champion Petfoods ever advertised   24·   · · A· · No.
25·   in magazines?                                                25·   · · Q· · Now, of course, you're not a veterinarian.

                                                       Page 23                                                            Page 25
·1·   · · A· · They may have -- there may have been something in   ·1·   Correct?
·2·   a trade magazine.· I don't think they did consumer           ·2·   · · A· · No, I'm not.
·3·   advertising.                                                 ·3·   · · · · ·Unfortunately, there is a Bruce Silverman whose
·4·   · · Q· · This is a long shot, but do you recall the          ·4·   office -- who is a veterinarian whose office is about
·5·   ingredients that were used in the Gaines pet food diets      ·5·   three miles from mine and I sometimes get calls from
·6·   back in the 1970's?                                          ·6·   people who think I'm a veterinarian.
·7·   · · A· · No.· That is a long shot.· No.                      ·7·   · · Q· · You're not trained as a toxicologist.· Correct?
·8·   · · Q· · What was the other pet food company?· Ralston       ·8·   · · A· · No, I am not.
·9·   Purina?                                                      ·9·   · · Q· · Okay.· And you're not an expert in the subject of
10·   · · A· · Yes.                                                10·   heavy metals, are you?
11·   · · Q· · When did you do advertising work for Ralston        11·   · · A· · I am not.
12·   Purina?                                                      12·   · · Q· · You're not an expert in the subject of
13·   · · A· · That was in the late 1970's.· I would say 1978      13·   Pentobarbital.· Is that correct?
14·   through 1980.· It would have been '78, '79 and '80.          14·   · · A· · Definitely not.
15·   · · Q· · What advertising work did you do for Purina?        15·   · · Q· · You're not an expert in the subject of bisphenol
16·   · · A· · My recollection is television advertising and       16·   A known as BPA.· Is that correct?
17·   there may have been some magazine advertising.               17·   · · A· · That's correct.
18·   · · Q· · I was going to ask you have you reviewed any        18·   · · Q· · And you're not an expert in pet food nutrition.
19·   actual packages of Champion pet food?                        19·   Is that correct?
20·   · · A· · Yes.· There's a pet food store that we go to,       20·   · · A· · That's correct.
21·   although not for -- we don't go there for pet food.          21·   · · Q· · And you're neither a chemist nor a biologist.
22·   There's some other things we buy there and so they carry     22·   Correct?
23·   Acana, so that gave me an opportunity to look at the         23·   · · A· · That's correct.
24·   actual packages while I was in the store.                    24·   · · Q· · Let's look at Exhibit C in your report, some past
25·   · · Q· · When was it when you were in the store and looked   25·   testimony.


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 9 of 38
                                   Silverman
                                               November 24, 2020                                                 26 to 29
                                                       Page 26                                                            Page 28
·1·   · · · · ·MS. BACA:· What page?                               ·1·   · · · · ·There haven't really been -- probably no more --
·2·   · · · · ·MR. COULSON:· 109.· You have Exhibit C, Page 109.   ·2·   are you asking in cases where I've actually testified and
·3·   BY MR. COULSON:                                              ·3·   deposed or at least deposed or all cases?
·4·   · · Q· · Does Exhibit C provide all of your past testimony   ·4·   · · Q· · Okay.· So of all the cases where you served as an
·5·   in the last four years from 2016 to 2020?                    ·5·   expert witness in how many of them did you provide an
·6·   · · A· · It does.                                            ·6·   expert report that was in a case where a consumer sued a
·7·   · · Q· · Before 2016 had you testified in litigation?        ·7·   manufacturer or distributor of product claiming false
·8·   · · A· · Yes.                                                ·8·   advertising?
·9·   · · Q· · Okay.· When was the first time that you testified   ·9·   · · A· · I don't recall.· It's a lot of cases.· It's not a
10·   in litigation?                                               10·   large percentage.
11·   · · A· · The first time that I testified in a deposition     11·   · · Q· · What's the greatest percentage of the types of
12·   was -- I believe it was in the year 2000.                    12·   cases that you've provided reports and testified in?
13·   · · Q· · Okay.· And since the year 2000 approximately how    13·   · · A· · I would guess about 45 -- I've been retained -- I
14·   many times have you testified as an expert witness in        14·   can sort of give it to you this way.
15·   trial?                                                       15·   · · · · ·I've been retained 125 times.· Some of those
16·   · · A· · At trial?· Well, trials and arbitrations a total    16·   cases literally were just pure consulting and didn't go
17·   of twenty times.                                             17·   any further.
18·   · · Q· · Since 2000 and before today how many times have     18·   · · · · ·Some I didn't even write a report.· Some were
19·   you been deposed in litigation, whether it's in regular      19·   State cases where reports are not necessarily required.
20·   litigation or arbitration?                                   20·   · · · · ·I can tell you that 45 of the cases that I've
21·   · · A· · About fifty times.                                  21·   worked on are trademark cases, trademark infringement
22·   · · Q· · Have you ever had any of your opinions excluded     22·   cases so they wouldn't be class action cases.
23·   in whole or in part by a judge?                              23·   · · · · ·About an equal number are false advertising
24·   · · A· · I've never had my opinions in whole excluded, but   24·   cases, but I don't think -- actually, I'm pretty sure that
25·   I've had in part some parts of opinions excluded.            25·   they certainly were not all class action cases, and then

                                                       Page 27                                                            Page 29
·1·   · · Q· · What was your understanding as to the reasoning     ·1·   the balance of the work that I do involves publicity
·2·   for those exclusions?                                        ·2·   rights, advertising industry custom and practice cases
·3·   · · · · ·MR. LOCKO:· Objection.                              ·3·   where an ad agency is being sued by a former client or
·4·   · · · · ·THE WITNESS:· I'm really not aware of many.· You    ·4·   they're suing their client or what-have-you.· I've had
·5·   · · know, oddly enough, you know, I don't get told a lot     ·5·   cases that involve the value of the media.
·6·   · · of stuff.· I discovered I'm not always told stuff by     ·6·   · · Q· · Have you ever -- before April 2020 have you ever
·7·   · · my clients.                                              ·7·   served as an expert witness in a litigation case
·8·   · · · · ·Most recently there was a case I worked on where    ·8·   concerning heavy metal, whether they be cadmium, arsenic,
·9·   · · part of my testimony, my deposition testimony or my      ·9·   lead or mercury?
10·   · · written report was excluded because it involved -- I     10·   · · A· · No.
11·   · · used some magazine articles, I referenced certain        11·   · · Q· · Have you ever served previously before April 2020
12·   · · magazine articles that appeared after the class          12·   as an expert witness in case involving Pentobarbital?
13·   · · period.                                                  13·   · · A· · No.
14·   · · · · ·I can think of one other -- gosh, I'm wrong about   14·   · · Q· · Before April 2020 have you ever served as an
15·   · · that.· I really can't think of others, but I know        15·   expert witness in a case concerning BPA?
16·   · · there's one or two others.                               16·   · · A· · No.
17·   BY MR. COULSON:                                              17·   · · Q· · As part of your work in this case have you spoken
18·   · · Q· · Okay.· So out of the cases in which you've          18·   with any other expert witnesses or consultants engaged by
19·   testified how many of them were consumer class action        19·   the plaintiffs?
20·   cases where it was a claim that the defendant had engaged    20·   · · A· · No.
21·   in false advertising of some type?                           21·   · · Q· · Have you spoken with any of the class member
22·   · · A· · Class action cases?                                 22·   consumers who had purchased Orijen or Acana food --
23·   · · Q· · Where there's allegations by consumers that they    23·   · · A· · No.
24·   were misled by advertising.                                  24·   · · Q· · -- in connection -- what were you asked to do as
25·   · · A· · Yes, I understand your question.                    25·   part of your engagement for this case?


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 10 of 38
                                   Silverman
                                               November 24, 2020                                                 30 to 33
                                                       Page 30                                                            Page 32
·1·   · · A· · Well, really the focus of my assignment was to      ·1·   · · A· · I do.
·2·   review the claims that were on the package, the statements   ·2·   · · Q· · What did you take nonconforming ingredients to
·3·   that the plaintiffs were alleging were false or deceptive    ·3·   mean?
·4·   using my expertise as a marketing expert, branding expert,   ·4·   · · A· · I took nonconforming ingredients to mean
·5·   communications expert to provide opinions as to whether or   ·5·   ingredients that were not necessarily fresh, were not
·6·   not those claims would have been material to consumers.      ·6·   locally sourced.
·7·   · · Q· · As part of your work in this case have you          ·7·   · · · · ·Local meaning somewhere relatively close to the
·8·   interviewed any consumers who have purchased Acana or        ·8·   place where the products were actually manufactured, and
·9·   Orijen diets in the past?                                    ·9·   were not regional.· You know, regional in the sense of the
10·   · · A· · No.                                                 10·   region in and around where the products were made.
11·   · · Q· · As part of your work in this case have you          11·   · · Q· · In answering that question what is your
12·   performed any focus groups -- I'll strike that.              12·   definition of regional?
13·   · · · · ·As part of your work in this case have you          13·   · · A· · My definition of regional based on the context
14·   performed or conducted any focus groups that tested any of   14·   here is within -- you know, relatively close to the
15·   the statements on the bags of Acana or Orijen?               15·   manufacturing location, be it in Kentucky or be it in
16·   · · A· · No, I did not.                                      16·   Canada.
17·   · · Q· · As part of your work in this case have you          17·   · · · · ·I certainly don't -- you know, that's what I
18·   conducted or oversaw the conducting of any consumer          18·   think a reasonable consumer would take away.
19·   surveys as to any of the advertising statements on           19·   · · Q· · Let's go to Page 2.· Actually, you see on Pages 2
20·   packages of Acana or Orijen?                                 20·   to 3 there's a number of Champion products listed in the
21·   · · A· · No.                                                 21·   left-hand column and then Champion's statements on
22·   · · Q· · Let's go to the early part of your report.· Let's   22·   products in the right-hand column.
23·   actually go to the introduction on Page 1.                   23·   · · · · ·Do you see that?
24·   · · · · ·In Paragraph 2 you provide an understanding of      24·   · · A· · I do.
25·   plaintiffs' claims.                                          25·   · · Q· · Have you actually reviewed the entirety of the

                                                       Page 31                                                            Page 33
·1·   · · · · ·Did you get that from the second amended            ·1·   packaging for all these Champion products?
·2·   complaint or was that given to you by the plaintiffs'        ·2·   · · A· · I was provided with pictures of labels and I
·3·   counsel or how did you get that information?                 ·3·   believe that I had -- I'm almost certain I was sent
·4·   · · A· · You can see there's a footnote.· It's from the      ·4·   pictures for each of these and I did review them.
·5·   complaint, from the second amended complaint.                ·5·   · · Q· · Why are they not listed in your Exhibit A where
·6·   · · Q· · And in Paragraph 2 it says, "I understand that      ·6·   you purported to list the exhibits you relied on?
·7·   plaintiffs allege that Champion intentionally packaged       ·7·   · · A· · If they're not in there, that is my error.
·8·   their dog food to include packaging claims that targeted     ·8·   · · Q· · So what else is not in Exhibit A that you relied
·9·   consumers who were willing to pay premium prices based on    ·9·   on in forming your opinions?
10·   defendants' representation and warranties that their dog     10·   · · A· · I can't answer that.
11·   food contained fresh, local and regionally sourced           11·   · · · · ·You're asking me what else isn't in there.· I am
12·   ingredients."                                                12·   not aware of anything that isn't in there in that list in
13·   · · · · ·Did I read that correctly?                          13·   Exhibit A.
14·   · · A· · Yes, you did.                                       14·   · · Q· · Now, are you aware that at least some of these
15·   · · Q· · What do you take the verb "contain" to mean in      15·   products were made both in Alberta, Canada and in
16·   the context of this allegation?                              16·   Kentucky?
17·   · · A· · That the dog food is made -- that the ingredients   17·   · · A· · Yes, I am aware of that.
18·   of the dog food include fresh, local and regionally          18·   · · Q· · Okay.
19·   sourced ingredients.                                         19·   · · A· · But my understanding is that once from the point
20·   · · Q· · Then in the next Paragraph 3 it says, "I further    20·   that Champion started producing in Kentucky that
21·   understand that Champion alleges defendants' packaging       21·   everything that was sold in the U.S. came from the
22·   claims were misleading due to the, again quote, inclusion    22·   Kentucky location with the exception of one or two
23·   of non-disclosed and nonconforming ingredients and           23·   products.
24·   contaminants, end quote."                                    24·   · · · · ·One or two Orijen products I believe they were.
25·   · · · · ·Do you see that?                                    25·   · · Q· · But what is the time period for the class period


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 11 of 38
                                   Silverman
                                               November 24, 2020                                                 34 to 37
                                                       Page 34                                                            Page 36
·1·   in the Song case?                                            ·1·   · · Q· · I was just curious on this.· I saw that actually
·2·   · · A· · Oh, I don't recall.                                 ·2·   started attending the Albany Law School for a year and
·3·   · · Q· · Do you know when the class period starts in the     ·3·   then sort of switched paths.
·4·   Song case?                                                   ·4·   · · · · ·What led to that?
·5·   · · A· · I think I just answered that.· I don't recall.      ·5·   · · A· · I liked law school.· I absolutely did.
·6·   · · Q· · Okay.· And are you sure that you actually read      ·6·   · · · · ·The reason I was a history major, at least, you
·7·   the packaging of all the products as they were both made     ·7·   know, in the college I was at that was the recommended
·8·   in Canada and in Kentucky that were sold in the United       ·8·   path for people interested in pursuing a career in law.
·9·   States during the class period?                              ·9·   · · · · ·You know, it's history, political science, those
10·   · · A· · I'm not sure if I read the packaging for            10·   kind of subjects.
11·   everything that came from Canada.                            11·   · · · · ·I went to law school.· I actually didn't love
12·   · · · · ·I think in most of the packaging that I             12·   Albany, New York.· It's not a great town, but the law
13·   received -- I think most of the packaging that I received    13·   school was really good.
14·   was from the packaging made in the U.S.                      14·   · · · · ·I did pretty well and -- but it's a little weird.
15·   · · · · ·I know I received some of the packaging that was    15·   I didn't have a car, so I was going home for the very
16·   made -- some of the pictures of the packaging that were      16·   short spring break we had on a Greyhound bus.
17·   made in Canada, but I can't say that I saw every package.    17·   · · · · ·I was at the bus station looking for something to
18·   · · Q· · What does biologically appropriate mean?            18·   read on the bus other than a law book, and I came across
19·   · · A· · In my report I used Champion's own definition of    19·   on a used book rack a book called Confessions of an
20·   biologically appropriate.                                    20·   Advertising Man.· It sounded like it would be interesting.
21·   · · · · ·Do you want to go to that page and I'll be happy    21·   You know, the word confessions kind of set me off.
22·   to read it?                                                  22·   · · · · ·So I bought this used book.· It happened to be
23·   · · Q· · Let's just start with the word appropriate.· What   23·   written by David Ogilvy it turned out.· I later learned it
24·   does the word appropriate mean?                              24·   had been a New York Times Best Seller.
25·   · · A· · The word appropriate?· You're asking me to define   25·   · · · · ·By the time I got off the bus I finished the book

                                                       Page 35                                                            Page 37
·1·   the word appropriate?                                        ·1·   and I had decided that I really wanted to look into
·2·   · · Q· · Yes.                                                ·2·   working in advertising, and I literally dragged myself
·3·   · · A· · Appropriate means correct.                          ·3·   from the Port Authority bus station in New York City,
·4·   · · Q· · Does it mean suitable?                              ·4·   which is over on Eighth Avenue and 42nd Street, to Ogilvy
·5·   · · A· · I think that's a good synonym too.                  ·5·   & Mather's offices on 48th Street and Fifth Avenue. I
·6·   · · Q· · What does biologically mean?                        ·6·   looked them up in the phone book back when there were
·7·   · · A· · Biologically -- my understanding of the word        ·7·   phone books.
·8·   biologically means that in the sense of for a in this case   ·8·   · · · · ·Went in, went to the personnel department, told
·9·   an animal that it is bio -- that it is -- biologically       ·9·   them how I read this book and that I was really interested
10·   means that it relates to the systems used to fuel the body   10·   in going to work for Mr. Ogilvie.
11·   of living creatures.                                         11·   · · · · ·I was very naive.· I didn't have a resume. I
12·   · · Q· · And in this situation Champion is selling dog       12·   didn't have a background in business and they interviewed
13·   food.· Right?                                                13·   me.· They were very kind.· They offered me a summer job
14·   · · A· · That's correct.                                     14·   and that summer job stretched out to thirteen years.
15·   · · Q· · And so does biologically mean it's suitable for a   15·   · · · · ·The summer job was basically as a mail boy, and I
16·   dog?                                                         16·   stayed for thirteen years, and by the time I left I was on
17·   · · A· · Yes, I think that's a broad definition that it's    17·   the Board of Directors and I was executive creative
18·   suitable for a dog, but that is my understanding of how      18·   director of Ogilvy's New York office.· I loved working at
19·   Champion defines it.                                         19·   Ogilvy & Mather.
20·   · · Q· · Champion provides context in its labeling on its    20·   · · · · ·It turned out that I was good at advertising.
21·   bags.· Is that correct?                                      21·   Advertising in my experience, although they certainly
22·   · · A· · Yes.                                                22·   teach you it in many schools, it's one of those fields
23·   · · Q· · And as an advertiser you agree that the context     23·   that is best learned on the job.
24·   is important?                                                24·   · · · · ·I lecture as a guest lecturer from time to time
25·   · · A· · I do.                                               25·   at colleges and universities and I always say you really


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 12 of 38
                                   Silverman
                                               November 24, 2020                                                 38 to 41
                                                       Page 38                                                            Page 40
·1·   learn this on the job.· It's always good to take some        ·1·   · · was the first time they ever did anything like that
·2·   courses, but if I were you, and I say this to young          ·2·   · · or the last time.
·3·   people, I wouldn't waste my time studying advertising in     ·3·   BY MR. COULSON:
·4·   college.· I'd use the college experience for a broader       ·4·   · · Q· · The information you cite in your report, sir, was
·5·   understanding of the humanities.                             ·5·   from 2017.
·6·   · · Q· · Well, that's a great story and it sounds like       ·6·   · · · · ·Do you recall that?
·7·   you've come full circle now spending a lot of your time      ·7·   · · A· · I don't recall the actual date.· I'd have to look
·8·   involved in the law.                                         ·8·   at it in my report.
·9·   · · A· · You're absolutely right.· I've come full circle.    ·9·   · · Q· · Do you know whether before 2017 Champion Petfoods
10·   · · · · ·I find that somewhat ironic, but, you know, one     10·   ever had conducted, either directly or indirectly, a
11·   year in law school I never pretended that I knew very        11·   consumer survey on its products?
12·   much.                                                        12·   · · A· · I don't know.
13·   · · · · ·Actually, the law school was very kind.· They       13·   · · Q· · Now, when you were an advertising executive isn't
14·   gave me a leave of absence.· They were hoping -- I was in    14·   it true that most of your clients were, you know,
15·   the top five percent of my first year class -- you know,     15·   relatively large public companies?
16·   hoping I would come back.· Obviously I never went back,      16·   · · A· · No, not necessarily.
17·   but about the only thing I really remember from law school   17·   · · · · ·A lot depended on which agency I worked at.
18·   is the meaning of the word tort.                             18·   During the years I worked at Ogilvy & Mather, which was
19·   · · Q· · Speaking of advertising agencies, before 2007 --    19·   thirteen years, that would be true.· I think most of them
20·   actually, before 2018 had Champion Petfoods ever engaged     20·   were big -- most of the clients were pretty large.
21·   an advertising agency?                                       21·   · · · · ·They weren't all public.· One of our clients, for
22·   · · A· · Not to my knowledge.· I don't think so. I           22·   example, is the Drakett Company.· They made Drano.· That
23·   certainly didn't see anything about that.                    23·   was a family-owned business.
24·   · · Q· · To your knowledge based on what you've read, did    24·   · · · · ·In fact, when I first started the president of
25·   Mr. Muhlenfeld have any training in advertising?             25·   the agency was the son of the owner of the Drakett

                                                       Page 39                                                            Page 41
·1·   · · A· · Which Mr. Muhlenfeld?                               ·1·   Company.· That does happen sometimes in advertising.
·2·   · · Q· · Actually, either of them, but really my question    ·2·   · · · · ·When I went to -- the next agency I worked at was
·3·   was directed toward Peter.                                   ·3·   Bozell & Jacobs.· We certainly had some large public
·4·   · · A· · I don't believe so, but I didn't see any evidence   ·4·   companies, American Airlines, and others were privately
·5·   of that.                                                     ·5·   held and there were a few small companies as well.
·6·   · · · · ·I don't recall reading very much about his          ·6·   · · · · ·At BBDO they were mostly public companies.
·7·   background other than what might have been expressed in      ·7·   · · · · ·At Asher Gould, which I was at eleven years and
·8·   his deposition.                                              ·8·   which was an agency I co-owned, we had a mix and some of
·9·   · · Q· · And did Mr. Muhlenfeld have anyone in his sort of   ·9·   our clients were quite small.
10·   marketing team that had any formal training in               10·   · · · · ·We also did a lot of work for the governments, a
11·   advertising?                                                 11·   lot of work for the State of California, State of Oregon,
12·   · · · · ·MR. LOCKO:· Object to the form.· Speculative.       12·   State of Washington and the CDC, but I had a mix of, you
13·   · · · · ·THE WITNESS:· I don't recall, you know, the whole   13·   know, large companies, small companies.
14·   · · marketing team.· I don't think it was a very big         14·   · · · · ·I would say the same thing when I was at Wong
15·   · · marketing team, but I don't recall their background.     15·   Doody.
16·   BY MR. COULSON:                                              16·   · · · · ·When I was Initiative Media, I was there for six
17·   · · Q· · When was the first year that Champion ever had      17·   years, we had some very big companies.· The Walt Disney
18·   conducted a consumer survey?                                 18·   Company was our largest client.· You know, more than a
19·   · · A· · I don't --                                          19·   billion dollars a year with us.
20·   · · · · ·MR. LOCKO:· Objection to form.· Calls for           20·   · · · · ·But we also had some very small clients, some
21·   · · speculation.                                             21·   very, you know, individual owned family-owned businesses,
22·   · · · · ·THE WITNESS:· I don't know the first year that      22·   and then, you know, in the past fifteen years as a
23·   · · they ever did it.                                        23·   consultant I've worked with big companies, small
24·   · · · · ·The only -- I was provided with some information    24·   companies, privately owned businesses.· Kind of an
25·   · · which was cited in my report.· I don't know if that      25·   interesting mix.


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 13 of 38
                                   Silverman
                                               November 24, 2020                                                 42 to 45
                                                       Page 42                                                            Page 44
·1·   · · Q· · Of all the companies you've worked for as an        ·1·   · · now.· The time is 6:04 p.m. in the UTC, 2:04 Eastern.
·2·   advertising executive which was the most similar to          ·2·   BY MR. COULSON:
·3·   Champion Petfoods?                                           ·3·   · · Q· · Let's go back to your report.· Let's turn to
·4·   · · A· · Well, the way I look at it, you know, I've          ·4·   Paragraph 18 on Page 8.
·5·   already told you I worked on two dog food accounts so, you   ·5·   · · · · ·I wanted to focus in on this Mercedes-Benz
·6·   know, I can arguably say that they were similar, but I       ·6·   advertising statement "Engineered like no other car in the
·7·   don't think they were similar.                               ·7·   world."
·8·   · · · · ·They weren't selling premium products.· I'm not     ·8·   · · · · ·What involvement did you have in developing that
·9·   even sure if there were premium products in those days. I    ·9·   statement?
10·   don't recall.                                                10·   · · A· · I wrote that.
11·   · · · · ·I think the ones that are most similar, the way I   11·   · · Q· · And isn't this true of every car?
12·   would characterize it as a marketing expert, is products     12·   · · A· · Well, I don't believe that to be true based on my
13·   that are sold at retailers, either at mass merchandisers     13·   experience working on car accounts, but the intent of that
14·   or specialty stores that come in packages where packaging    14·   statement was to say it's the best engineered car in the
15·   itself serves as an advertising medium.                      15·   world, which I believe to be true.
16·   · · · · ·That would include -- that would basically          16·   · · Q· · You can say the same of the Yugo, that the Yugo
17·   include packaged goods.· Packaged goods is a business        17·   is engineered like no other car in the world.· Right?
18·   category.· Basically it's grocery products, things that      18·   · · A· · I guess you could.· I think that -- I think if
19·   are sold in cans, boxes, bags, things like that.             19·   Yugo was still around and if they used that, it would be
20·   · · · · ·We've been going now for close to an hour and a     20·   laughable because I think consumers would understand the
21·   half.· Can we take a very short break?                       21·   sentence to mean exactly the way we wrote it to mean that
22·   · · Q· · Actually, I was just about to suggest that. I       22·   it's, you know, better engineered than other vehicles, but
23·   just have one follow-up on what you said.                    23·   that's the way advertising copy works.
24·   · · A· · Sure.                                               24·   · · Q· · Right.· Was Mercedes-Benz able to charge more for
25·   · · Q· · You mentioned, you know, it may not have been a     25·   its cars than Yugo only because of your advertising

                                                       Page 43                                                            Page 45
·1·   premium dog food back in the 1970's.· I wanted to ask you    ·1·   statement or because they in fact had very good
·2·   how has the dog food industry in the United States evolved   ·2·   engineering?
·3·   since 1980 to 2018?                                          ·3·   · · A· · Well, I think the reason that Mercedes-Benz costs
·4·   · · A· · Well, you know, it's certainly clear to me now      ·4·   more than -- well, first of all, Yugo didn't exist during
·5·   that there is a -- that there are segments in the dog food   ·5·   the time I handled the Mercedes-Benz advertising, but even
·6·   category or the pet food category, I guess, that range       ·6·   if it did, Mercedes-Benz, the cost of Mercedes-Benz
·7·   from what I would call popular-priced products, the kind     ·7·   vehicles was a combination of their hard costs, you know,
·8·   of dog food products or cat food products that you might     ·8·   the cost of building the cars, the cost of developing the
·9·   see at a supermarket or maybe in a big box store like        ·9·   cars, the cost of shipping cars and then what consumers
10·   Costco or Walmart, and then from moving up to                10·   were willing to pay.
11·   premium-priced products and then even super premium-priced   11·   · · · · ·And consumers -- I think the advertising played a
12·   products.                                                    12·   role in the consumer perception that the cars were better
13·   · · · · ·That is consistent with a lot of marketing today    13·   than -- particularly better than the Detroit cars that
14·   where you segment based on -- in essence, on the             14·   were available at that time.
15·   ability -- partly on the ability of consumers to pay and     15·   · · Q· · Okay.· And isn't the slogan similar to
16·   partly on their desire to pay.                               16·   biologically appropriate where for any dog food being sold
17·   · · · · ·They're not necessarily the same.                   17·   in the market that meets the nutritional minimum set by
18·   · · · · ·MR. COULSON:· This is a good time to take a         18·   the regulatory agencies, aren't all those suitable for a
19·   · · break.· Take about a ten-minute break?                   19·   dog?
20·   · · · · ·THE WITNESS:· That's good with me.                  20·   · · A· · Well, first of all, I saw no evidence whatsoever
21·   · · · · ·THE VIDEOGRAPHER:· Okay, folks.· I'll take us off   21·   that biologically appropriate should be defined as
22·   · · the video.· The time is now 5:55 in the UTC, 1:55 in     22·   something that meets regulatory standards.
23·   · · the Eastern.                                             23·   · · · · ·At least I didn't see that.· I don't think that's
24·   · · · · · · ·(A brief recess was taken.)                     24·   an appropriate definition for the term as is used by
25·   · · · · ·THE VIDEOGRAPHER:· We're back on the video record   25·   Champion.


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 14 of 38
                                   Silverman
                                               November 24, 2020                                                 46 to 49
                                                       Page 46                                                            Page 48
·1·   · · · · ·And I've just actually lost track of what your      ·1·   in your profession.· You apply what you learned from Case
·2·   question was.· Would you mind repeating that?                ·2·   A sometimes to Case B.
·3·   · · Q· · We can take, I think you called it, a               ·3·   · · · · ·So that's what that paragraph refers to and
·4·   popular-priced product like, let's say, a basic Purina dog   ·4·   that's the actual practice.
·5·   food.                                                        ·5·   · · Q· · For this litigation with respect to Champion have
·6·   · · · · ·Isn't just the basic Purina dry food also           ·6·   you conducted any research studies?
·7·   biologically appropriate?                                    ·7·   · · A· · You've --
·8·   · · A· · Well, my understanding of biologically              ·8·   · · · · ·MR. LOCKO:· Objection to form.
·9·   appropriate is based on the definition provided by your      ·9·   · · · · ·THE WITNESS:· -- asked me that earlier and the
10·   client, which I actually, I think, I literally included it   10·   · · answer to that is no.
11·   in my report.                                                11·   BY MR. COULSON:
12·   · · · · ·I think that's how they want consumers to           12·   · · Q· · There's a Post Foods case where the Wexler law
13·   understand the term.· If we take it in its broadest sense,   13·   firm was representing the defendants.
14·   I suppose one could say that, you know, dog foods are        14·   · · · · ·Do you recall that case, doing any work for the
15·   biologically appropriate for dogs so long as they don't,     15·   Wexler law firm?
16·   you know, kill the dogs and, you know, they don't include    16·   · · A· · I certainly worked on the -- I didn't realize the
17·   contaminants and things like that.                           17·   Wexler firm was associated with the Post case.· I suppose
18·   · · · · ·Dog foods are dog foods, I guess, but I don't       18·   they might be listed if I were ever to go back and look at
19·   think that's -- certainly that's not the intent of           19·   the complaint, but I had no contact with them.
20·   biologically appropriate.                                    20·   · · · · ·My contact on the Post case was with a firm
21·   · · · · ·Biologically appropriate as used by your client     21·   actually in San Diego.· Not the Robbins firm, but --
22·   is a marketing term.                                         22·   · · Q· · What about the Hadley versus Kellogg's Sales as
23·   · · Q· · And, again, just looking at the words               23·   also noted in California?
24·   biologically appropriate by themselves -- strike that.       24·   · · · · ·Was the Wexler firm involved representing the
25·   · · · · ·Let's go to Page 10 of your report.· You say here   25·   plaintiffs in that case?

                                                       Page 47                                                            Page 49
·1·   in Paragraph 25, "One of the keys to creating effective      ·1·   · · A· · I don't know.· I'd have to look at the -- I'd
·2·   advertising campaigns is to walk in the consumers' shoes     ·2·   have to go look at the complaint or any of the pleadings
·3·   to do everything possible to understand how they learn,      ·3·   whether they're listed, but I didn't deal with them.
·4·   think and feel about the products and services they are      ·4·   · · Q· · Looking at -- let's go to Page 11 in your summary
·5·   considering purchasing.· For that reason, advertisers and    ·5·   of opinions.
·6·   agencies spend millions of dollars annually on primary and   ·6·   · · · · ·In 29A let me ask you do you have any opinion
·7·   secondary research studies that provide insight into what    ·7·   that the ingredients used in Champion pet foods are not
·8·   consumers understand and believe or disbelieve about the     ·8·   high quality?
·9·   client's brand, its products, its competitors' products,     ·9·   · · A· · Well --
10·   its advertising and especially relevant to this matter its   10·   · · · · ·MR. LOCKO:· Objection.· Outside the scope of his
11·   packaging."                                                  11·   · · report.
12·   · · · · ·Did I read that correctly?                          12·   BY MR. COULSON:
13·   · · A· · You di.                                             13·   · · Q· · Have you formed any opinion that the ingredients
14·   · · Q· · When you were an advertising executive would you    14·   used by Champion are not natural?
15·   conduct or under supervision have conducted research         15·   · · A· · Well, you asked first about high quality.
16·   studies to understand what consumers understood and          16·   · · · · ·I'm not sure if there's a way for me to answer
17·   believed about advertising statements?                       17·   this, to give an opinion that they're not high quality or
18·   · · A· · We would do studies in some instances.· Certainly   18·   they're not natural.
19·   not in all because studies are expensive.· We would do       19·   · · · · ·You know, again, my responsibility is to speak to
20·   studies.                                                     20·   what consumers might think, but I certainly have read, I
21·   · · · · ·We would also use secondary source information,     21·   have learned that Champion sometimes uses regrinds, and as
22·   syndicated services, et cetera to understand consumer        22·   I wrote in my report, I never even heard of the term
23·   practices, and then you can apply what you've learned from   23·   regrinds until this case, but they don't sound high
24·   sometimes all of those studies to other instances.           24·   quality to me.
25·   · · · · ·It's a little bit like understanding case method    25·   · · Q· · Okay.· Well, sir, have you ever heard the term


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 15 of 38
                                   Silverman
                                               November 24, 2020                                                 50 to 53
                                                       Page 50                                                            Page 52
·1·   reworks?                                                     ·1·   have an expertise in that area.
·2·   · · A· · Reworks?· Actually, I'm not sure I heard that.      ·2·   · · Q· · Does Champion advertise that the pet foods are
·3·   I'm not sure I ever heard that term before.                  ·3·   composed of 100 percent natural ingredients?
·4·   · · · · ·I guess you'd say they reworked something?· Yeah.   ·4·   · · A· · I don't believe I ever saw that, no.
·5·   · · Q· · Well, what experience do you have in pet food       ·5·   · · Q· · Let's go to Page 12.· I was going to ask you up
·6·   manufacturing?                                               ·6·   here at the top you refer to sourced from local or
·7·   · · A· · I'm not a pet food manufacturer.· I'm a marketing   ·7·   regional suppliers.
·8·   person.                                                      ·8·   · · · · ·What is your opinion as to what does local mean
·9·   · · Q· · What experience, if any, do you have in the         ·9·   in the context of Champion Petfoods' packaging?
10·   manufacturing of human food?                                 10·   · · A· · Well, you know, my expertise is purchasing
11·   · · A· · In manufacturing of human food?· I'm not a          11·   behavior, so my opinion about what local means would be
12·   manufacturer of human food.                                  12·   what a consumer would take it to mean, and local would
13·   · · · · ·I've marketed an awful lot of human food or I       13·   mean close to the place where the product is manufactured.
14·   helped market an awful lot of human food.                    14·   · · Q· · What does regional mean then?
15·   · · Q· · And how are regrinds used in -- well, when          15·   · · A· · Same.· Regional would be -- you know, local
16·   regrinds are used in any Champion products, how are they     16·   generally speaking is very close.
17·   used?                                                        17·   · · · · ·Regional is somewhat wider.· In my industry, for
18·   · · A· · From what I understand, they're, you know, just     18·   example, radio stations or television stations might be
19·   included in the mix when the food is actually being          19·   local.· They might be limited to ten or twelve miles from
20·   formulated, so it becomes an ingredient along with the       20·   wherever they're being transmitted, and then regional they
21·   other ingredients that comprise the food.                    21·   could be a lot bigger because they have repeaters.
22·   · · Q· · And so in terms of what are the regrinds that are   22·   · · · · ·So when I say a lot bigger, the region might be
23·   going to be constituted or composed of the original          23·   Southern California versus the city or county of Los
24·   ingredients that are used to make the regrinds.· Correct?    24·   Angeles, but I think that's how consumers think about
25·   · · A· · I don't know that.                                  25·   those.

                                                       Page 51                                                            Page 53
·1·   · · · · ·I'm trying to remember exactly what I read          ·1·   · · · · ·Based on my experience that's certainly how they
·2·   because there was some information in e-mails and things     ·2·   think about it.· Local means close.· Regional means
·3·   like that, but I think the regrinds were from dog foods,     ·3·   relatively close.
·4·   but I'm almost certain that there was a statement            ·4·   · · Q· · Well, what's the objective verifiable metrics to
·5·   somewhere that said they might even be regrinds from cat     ·5·   determine whether an ingredient is, you know, local or
·6·   food.                                                        ·6·   regional?
·7·   · · · · ·So if it's cat food, it's not from the original     ·7·   · · A· · Well, I don't know what -- I really don't know
·8·   dog food.                                                    ·8·   how to answer that to say if there's a specific metric.
·9·   · · Q· · Are you aware that cats are -- are you aware that   ·9·   · · · · ·You know, my expertise is how consumers tend to
10·   cats are carnivores just like dogs?                          10·   think and what they're used to, et cetera, what they think
11·   · · A· · I am.· I owned cats.                                11·   about products, and I think that they would think about
12·   · · Q· · So do you know if there's any differences in the    12·   regional generally speaking as within, you know, maybe
13·   formulations of certain Champion cat food diets as           13·   within a hundred miles, but that's based on my experience.
14·   compared to dog food diets?                                  14·   · · · · ·I don't know if there's an official metric, but
15·   · · · · ·MR. LOCKO:· Objection.                              15·   it certainly wouldn't be thousands of miles away.
16·   · · · · ·THE WITNESS:· I don't know.· I don't know the       16·   · · Q· · Okay.· Let's say is the area around Boston,
17·   · · difference.                                              17·   Massachusetts regional to Western Kentucky or the --
18·   · · · · ·Again, I think -- I made no efforts to learn        18·   · · · · ·THE REPORTER:· Or the what?
19·   · · about their cat food products.                           19·   · · · · ·MR. COULSON:· I'll restate it.
20·   BY MR. COULSON:                                              20·   BY MR. COULSON:
21·   · · Q· · Do you have any opinions as to nutritional value    21·   · · Q· · Is Boston, Massachusetts area regional to the
22·   of the regrinds as used sometimes in Champion pet food       22·   location of the Kentucky DogStar Kitchen for Champion
23·   product?                                                     23·   Petfoods?
24·   · · A· · I don't have an opinion, no.                        24·   · · A· · I don't believe consumers would see it as
25·   · · · · ·I would have to be a nutritionist, I suppose, to    25·   regional to Western Kentucky, but I also understand that


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 16 of 38
                                   Silverman
                                               November 24, 2020                                                 54 to 57
                                                       Page 54                                                            Page 56
·1·   if you're selling -- if you're utilizing fish that comes     ·1·   are not local or regional.
·2·   from Atlantic waters, that cannot possibly be associated     ·2·   · · Q· · My question is isn't it a fact that the Acana
·3·   with Western Kentucky and I think consumers would            ·3·   diets and Orijen diets actually contain a material amount
·4·   understand and appreciate that.                              ·4·   of regional ingredients?
·5·   · · Q· · What about lakes and rivers in Idaho?· Would that   ·5·   · · A· · In most cases -- in most cases I would say that
·6·   be regional to the DogStar Kitchen in Kentucky?              ·6·   they do have local and regional ingredients, a material
·7·   · · A· · I don't believe it would be, no.                    ·7·   percentage.
·8·   · · Q· · What about --                                       ·8·   · · · · ·It depends on the diet.· I think that I -- you
·9·   · · A· · I think that -- I think that a reasonable           ·9·   know, you asked about Boston, and my understanding is they
10·   consumer when you're talking about freshwater fish and       10·   get fish from the northeast, from the Atlantic waters in
11·   they're being told that the product is being regionally      11·   the northeast.
12·   sourced would assume that the products, the ingredients,     12·   · · · · ·I wouldn't say that's regional, but I also think
13·   the fish ingredients would be coming from a lot closer to    13·   that there's no other way to do that or at least I
14·   home than Idaho.                                             14·   wouldn't be aware of any other way to do that.
15·   · · Q· · What about South Carolina?· Would that be           15·   · · · · ·I don't know how you have saltwater fish in
16·   regional to the DogStar Kitchen in Kentucky?                 16·   Kentucky.
17·   · · A· · I'd have to look at a map to figure out how close   17·   · · Q· · Let's go to Page 14 of your report.· I want to
18·   South Carolina is to Kentucky, but I don't think so.         18·   focus on the work you did for -- is it Pace picante sauce?
19·   · · Q· · Okay.· What about Ohio?· Would Ohio be regional     19·   · · A· · Yes, Pace picante sauce.
20·   to Kentucky?                                                 20·   · · Q· · And you were the lead for that advertising
21·   · · A· · It could be.· I know that Kentucky and Ohio are     21·   launch?
22·   contiguous states.· I have been to Cincinnati and I recall   22·   · · A· · Well, yes, I was the creative head of that. I
23·   actually driving across a bridge into Kentucky.              23·   was with Bozell & Jacobs at that time, and as it happens I
24·   · · Q· · Is your definition of regional based -- is your     24·   literally, you know, originally wrote the original
25·   definition of how consumers would perceive regional to be    25·   advertising -- I wrote the original commercials and I

                                                       Page 55                                                            Page 57
·1·   based on anything other than your personal opinion?          ·1·   produced the original commercials.
·2·   · · A· · It's not based on my personal opinion.              ·2·   · · Q· · Let's go to Page 15.· As an advertising executive
·3·   · · · · ·It's based on my professional opinion and my        ·3·   were you aware of the ingredients in the picante sauce?
·4·   expertise in dealing with consumers.                         ·4·   · · A· · Yeah, I was, actually.· I spent quite a time at
·5·   · · · · ·You know, Champion is certainly not the only        ·5·   their facility in San Antonio.· It was a privately held
·6·   company that ever markets products where they speak about,   ·6·   company.· It was a family-owned business at that time, and
·7·   you know, being -- that their products are made or sourced   ·7·   they took me through the entire process of how they made
·8·   close to home on a regional basis or a local basis, but I    ·8·   the products, et cetera.
·9·   think consumers would define local or regional as very       ·9·   · · Q· · Okay.· So did you actually create the slogan
10·   close to the place where the product is made and shipped     10·   yourself or this language "Pace is made in San Antonio
11·   from.                                                        11·   with fresh vegetables and spices by people who know what
12·   · · · · ·I think that's a reasonable interpretation how      12·   picante sauce is supposed to taste like"?
13·   consumers -- based on my experience, that's how consumers    13·   · · A· · I wrote that, yes.
14·   would see it.                                                14·   · · Q· · So when you said Pace is made in San Antonio, I
15·   · · Q· · Have you formed any opinion as to what amount of    15·   take it that's the manufacturing facility that created the
16·   regional or local ingredients were used to manufacture the   16·   end product.· Is that right?
17·   various Orijen and Acana diets?                              17·   · · A· · That's correct.
18·   · · A· · You're asking if I formed an opinion as to the      18·   · · Q· · You were not implying that all of the ingredients
19·   percentage of local and regional ingredients in the two      19·   were also made in San Antonio, were you?
20·   brands?                                                      20·   · · A· · No, I was not implying that.· I said it was made
21·   · · Q· · In the diets under the two brands.                  21·   in San Antonio.
22·   · · A· · The diets under the two brands.· I haven't formed   22·   · · Q· · So it says, "Pace is made in San Antonio with
23·   an opinion about that.                                       23·   fresh vegetables and spices."
24·   · · · · ·I've looked at -- in some cases, you know, you      24·   · · · · ·I want to stop right there.· So the verb before
25·   can see that ingredients have come from other places that    25·   the preposition is "made with fresh vegetables and


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 17 of 38
                                   Silverman
                                               November 24, 2020                                                 58 to 61
                                                       Page 58                                                            Page 60
·1·   spices."                                                     ·1·   · · · · ·But we did do focus groups later, and the reason
·2·   · · · · ·Would you agree with that?                          ·2·   for that was when Pace was launched it was only sold in
·3·   · · A· · Yes.                                                ·3·   the State of Texas and it was unusually successful, and so
·4·   · · Q· · And does "made with fresh vegetables and spices"    ·4·   we started expanding our advertising, and one of the
·5·   mean that fresh vegetables and spices are the exclusive      ·5·   things that we were concerned about as when we went into
·6·   ingredients in the Pace picante sauce?                       ·6·   particularly the northeast was this advertising with the
·7·   · · A· · I don't think they were the exclusive               ·7·   consumers were they going to be impressed about it being
·8·   ingredients, no.                                             ·8·   made in San Antonio, et cetera, so those focus groups were
·9·   · · Q· · In fact, there were ingredients in addition to      ·9·   probably done eighteen months later.
10·   fresh vegetables and spices in the Pace picante sauce.· Is   10·   · · · · ·We were somewhat concerned with New Yorkers who
11·   that correct?                                                11·   would think we were insulting New York City, but they were
12·   · · A· · I believe that's true.· I haven't actually looked   12·   asked and we continued using it.· They continue to use it
13·   at a Pace label in a lot of years.                           13·   even now.
14·   · · Q· · Do you know whether Pace continued with that        14·   · · Q· · Let's go to Page 20.· Here you discuss
15·   same -- you know, the same ingredients for a long time       15·   humanization of pets.
16·   after 1982?                                                  16·   · · · · ·Have you heard of the concept of
17·   · · A· · I have no reason to believe they made substantial   17·   anthropomorphism?
18·   changes, but I also know that the Pace Food Company was      18·   · · A· · Yes.
19·   sold to Campbell Soup so I have no idea what -- I have no    19·   · · Q· · What is anthropomorphism?
20·   idea whatsoever what Campbell did with it.                   20·   · · A· · Anthropomorphism is where people will take
21·   · · · · ·It does taste the same.· I continue to use the      21·   sometimes an inanimate object and look at it in terms of
22·   product.                                                     22·   human qualities.
23·   · · Q· · Did you do any evaluation of whether in fact the    23·   · · Q· · Sometimes they take animals and look at it in
24·   ingredients used in Pace picante sauce were superior to      24·   terms of human qualities?
25·   those of competitors?                                        25·   · · A· · I think that's true.· I think humanization of

                                                       Page 59                                                            Page 61
·1·   · · A· · The ingredients?· No.                               ·1·   pets I think is basically speaking to anthropomorphism,
·2·   · · Q· · Did you do any evaluation of whether in fact the    ·2·   although it's not a word I used in this report.
·3·   product was superior to competitors?                         ·3·   · · Q· · But when you looked at the approach that Champion
·4·   · · A· · Well, if you're asking if we did scientific         ·4·   Petfoods was using, isn't it geared toward feeding dogs
·5·   evaluations, the answer would be no, but I will tell you     ·5·   the way their ancestors would have eaten in the wild?
·6·   that Pace became the number one selling salsa in America     ·6·   · · A· · Yes.· Well, that's certainly the way they talk --
·7·   so consumers thought it was better.· They had choices.       ·7·   that's basically how they define biologically appropriate,
·8·   · · Q· · And when you created this language that we've       ·8·   but I don't think that's inconsistent with the
·9·   just covered did you run it by focus groups?                 ·9·   humanization of pets idea.
10·   · · A· · I don't believe we did, no.· I have no              10·   · · · · ·The humanization of pets idea, as I understand
11·   recollection of focus groups.                                11·   it, is to -- it's in many ways in which you treat a pet,
12·   · · · · ·Pace was a small family-owned business and they     12·   and part of that is wanting to give your -- if you want to
13·   trusted us to know or at least use our best efforts based    13·   give your family the best possible nutrition, best
14·   on our experience to come up with advertising that would     14·   possible food, best possible way of life, then you extend
15·   appropriately promote the product.                           15·   that to your dog or cat.
16·   · · Q· · Let's turn to Paragraph 41 on Page 16.· If you      16·   · · · · ·I don't feed -- I don't feed -- we don't feed
17·   look on Paragraph 41 you refer to the following.· You        17·   Ali -- I don't think the food that we feed Ali is the
18·   state in the last sentence, "At focus groups consumers       18·   equivalent to the way biologically appropriate seems to be
19·   told us the price differential was fair and reasonable,"     19·   defined by Champion, but I will tell you we certainly
20·   and so I ask you did you in fact use focus groups in         20·   treat Ali as a member of the family and we try to do the
21·   connection with the development of the television            21·   best things we can do for her all the time.
22·   advertising for Pace?                                        22·   · · Q· · Let's turn to --
23·   · · A· · The focus group -- you asked about did we use       23·   · · A· · That would have applied to all of Ali's
24·   focus groups to help create the original advertising.· As    24·   predecessors.
25·   I said, the answer to that is no.                            25·   · · Q· · Let's turn to Page 21.· In Paragraph 55 you


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 18 of 38
                                   Silverman
                                               November 24, 2020                                                 62 to 65
                                                       Page 62                                                            Page 64
·1·   state, "According to NPD, a leading market research          ·1·   products.
·2·   company, 90 percent of U.S. consumers read the nutrition     ·2·   · · Q· · Let's go to Page 23.· You'll see up here at the
·3·   labels on packaged food products.· Consumers are             ·3·   top a reference to a 2017 market study conducted on behalf
·4·   interested in the content of the foods they eat and the      ·4·   of Champion by the market research firm Leger, L-e-g-e-r.
·5·   nutrition facts label is the best source for this            ·5·   · · · · ·I asked this question earlier, but I want to just
·6·   information says Darren Seifer, NPD food and beverage        ·6·   make sure we're clear on this.
·7·   industry analyst."                                           ·7·   · · · · ·Before this Leger marketing study in 2017 had
·8·   · · · · ·I want to stop there.· In forming your opinions     ·8·   Champion ever commissioned a prior marketing or consumer
·9·   here are you assuming that most of Champion Petfoods'        ·9·   survey?
10·   consumers actually read the ingredient panel labels on the   10·   · · A· · I don't recall.
11·   back of the package?                                         11·   · · Q· · You're not aware of one.· Right?
12·   · · A· · I think at least in my experience consumers tend    12·   · · A· · I don't remember whether I saw one or not.
13·   to -- you know, consumers that read labels, particularly     13·   · · Q· · Well, in your report do you refer to any
14·   the back labels, whether they're looking at a box of         14·   marketing study before the year 2017 that was conducted on
15·   cereal, they're looking at a jar of peanut butter,           15·   behalf of Champion?
16·   what-have-you, they tend to follow the same patterns, and    16·   · · A· · I don't think I did, no.
17·   it seems to me that based on this information that 90        17·   · · Q· · Let's go to paragraph -- let's go to Page 24.
18·   percent of the consumers check out nutrition labels, that    18·   · · · · ·This is Paragraph 60.· You state, "Champion took
19·   consumers that are willing to pay premium prices for dog     19·   the information from Leger and other market data sources
20·   foods and treat their dogs as members of the family would    20·   it may have had to heart."· I'm going to stop you there.
21·   at some point check out those nutrition labels on the back   21·   · · · · ·What other market data sources did Champion have
22·   of the packages as well.                                     22·   that it took to heart?
23·   · · · · ·Is it 90 percent?· I do not know that.              23·   · · A· · I don't know and that's why I wrote the sentence
24·   · · Q· · Do you recall seeing language on Champion           24·   the way I did.· It may have had.· It may have had other --
25·   packages that encouraged consumers to read the ingredients   25·   they may have done other surveys and they may have had

                                                       Page 63                                                            Page 65
·1·   in saying something like "Read our ingredients and we        ·1·   some information that they relied on.
·2·   think you'll agree"?                                         ·2·   · · · · ·I didn't want to say that they absolutely did or
·3·   · · A· · I do recall that.                                   ·3·   didn't so I incorporated the words "it may have had."
·4·   · · Q· · Let's go to Page 22.· Let's scroll this up just a   ·4·   · · Q· · When was Orijen developed?
·5·   bit.                                                         ·5·   · · A· · I don't recall.
·6·   · · · · ·Let's look at Paragraph 56.· Here you point to      ·6·   · · Q· · When was the first year that Orijen was sold in
·7·   some statistics about premium dog food purchasers and you    ·7·   the United States market?
·8·   say, "It should come as no surprise that as illustrated by   ·8·   · · A· · I don't recall.
·9·   the chart above a significant percentage of dog food         ·9·   · · Q· · When was the first time that Acana advertised --
10·   consumers pay close attention to labeling claims as well,    10·   was advertised as biologically appropriate?
11·   particularly those that one way or another reference         11·   · · A· · I don't recall when that began.
12·   ingredients or processing techniques that communicate        12·   · · Q· · Well, how could Champion have taken the Leger
13·   healthiness."                                                13·   survey to heart in doing its marketing if the Leger survey
14·   · · · · ·Do you see that?                                    14·   occurred in 2017 and Orijen was developed in 2006?
15·   · · A· · Yes.                                                15·   · · A· · Well, if the product was launched in 2006, they
16·   · · Q· · Are you familiar with the educational level of      16·   either had beliefs, they had some understanding -- excuse
17·   Champion pet food purchasers?                                17·   me.· They may have had some understanding about the market
18·   · · A· · I don't recall if I saw that kind of demographic    18·   they were attempting to reach, but certainly from the
19·   information.                                                 19·   point -- this most likely helped confirm some things they
20·   · · · · ·I may have.· I just don't recall at this point.     20·   were already doing.
21·   · · Q· · But you know -- where do you place the Orijen and   21·   · · · · ·You know, it's not unusual for a company,
22·   Acana pet food in the marketplace?· Would they be            22·   especially what appears to me to be a family-owned
23·   premium-priced or super premium-priced?                      23·   business, at least at this point, at the point in 2016 or
24·   · · A· · My understanding is that Acana is a                 24·   '17 for a family-owned business to, you know, use
25·   premium-priced product and Orijen are super premium-priced   25·   information that they learned along the way.


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 19 of 38
                                   Silverman
                                               November 24, 2020                                                 66 to 69
                                                       Page 66                                                            Page 68
·1·   · · · · ·Usually you can't build a successful business       ·1·   States from the period of 2014 through 2018 that are
·2·   just on a whim and whimsy.· You have to, you know, use       ·2·   better than Orijen or Acana?
·3·   things you learn along the way from your customers, from     ·3·   · · A· · No.
·4·   the marketplace.                                             ·4·   · · Q· · Let's go to Paragraph 28.· I'm sorry.· Page 28.
·5·   · · · · ·Here the Leger survey apparently provided them      ·5·   In Paragraph 72 you state, "In this instance Champion's
·6·   with harder data.· You know, more quantitative data which    ·6·   statements convey usually individually and especially
·7·   would help steer them going forward and it probably          ·7·   together and in the context of other packaging elements
·8·   confirmed much of what they were already doing.              ·8·   the message that Champion's products are superior.· These
·9·   · · Q· · Let's turn to Page 25.· In Paragraph 62 you have    ·9·   messages are material to a substantial number of consumers
10·   a reference to Peter Muhlenfeld and Michelle Granger.        10·   in that they provide support for their exceptionally high
11·   · · · · ·Were you aware that for many years Mr. Muhlenfeld   11·   price points."
12·   and Miss Granger were the only marketing employees at        12·   · · · · ·I wanted to ask you what do you mean "in the
13·   Champion Petfoods?                                           13·   context of other packaging elements"?
14·   · · A· · No, I was not aware of that.                        14·   · · A· · Well, as I said, the statements -- you know, you
15·   · · · · ·I suppose you can have a director of marketing      15·   can take the individual statements and the individual
16·   without a staff.· I have seen that in small companies and    16·   statements are basically, the way I look at it as a
17·   I guess this is a small company.                             17·   marketing communications expert, they're superiority
18·   · · Q· · Then in Paragraph 63 you refer to a May 24th,       18·   statements.· They're statements that say here's why we're
19·   2017 internal e-mail at Champion where if you look at the    19·   better.· We being, you know, the product is better or the
20·   last part it says, "Our ability to source transparently,     20·   brand is better, but consumers, you know, hardly ever, you
21·   put in parenthesis, named sourcing, 100 mile diet, end       21·   know, they don't ignore other statements on the products.
22·   paren, and leverage our local smaller suppliers gives us     22·   · · · · ·So you take the statements individually, then you
23·   the great advantage."                                        23·   combine them with other packaging statements and you get a
24·   · · · · ·I want to ask you did Champion ever advertise on    24·   context, and, you know, the context here is that these are
25·   its packaging that it was sourcing within 100 miles?         25·   exceptional products.· That the ingredients are

                                                       Page 67                                                            Page 69
·1·   · · A· · I don't recall ever seeing that, no.                ·1·   exceptional and here's some reasons why, you know, these
·2·   · · Q· · Do you know whether this was a concept the          ·2·   products -- that you should favor these products.
·3·   company internally discussed but never actually              ·3·   · · · · ·They're tapping into things that they appear to
·4·   implemented?                                                 ·4·   know and understand the consumers are very interested in
·5·   · · A· · I don't know.                                       ·5·   and that consumers believe to be better.
·6·   · · Q· · Let's look at Paragraph 64.· You'll see at the      ·6·   · · · · ·So it's -- you know, context simply means you add
·7·   end here the last sentence states, "Individually and         ·7·   it all together.· You know, you take it -- you don't just
·8·   collectively the challenged statements match up well with    ·8·   take a word or two, but you add them together with other
·9·   one or more of the product attributes that rank highly       ·9·   statements on the package.
10·   with pet lovers inclined to purchase premium-priced dog      10·   · · Q· · Let's go to Page 31.· So we discussed this a
11·   food such as higher inclusions of fresh meats locally        11·   little bit earlier.
12·   sourced from trusted suppliers."· I'm going to stop there.   12·   · · · · ·In the bottom part of Paragraph 80 there's a
13·   · · · · ·Sir, can you identify any other premium-priced or   13·   statement here about, you state, "The copy block
14·   super premium-priced dog food sold in the United States      14·   concludes, "Prepared in our Kentucky DogStar Kitchens from
15·   that have higher inclusions of fresh meats locally sourced   15·   fresh local ingredients, this delicious and biologically
16·   than does Orijen or Acana?                                   16·   appropriate food is guaranteed to keep your cherished dog
17·   · · A· · No.                                                 17·   healthy, happy and strong -- read our ingredients and we
18·   · · Q· · Let's go to Page 27.· In Paragraph 69 you state,    18·   think you'll agree.'"
19·   "That is why the challenged statements in this matter are    19·   · · · · ·That's an example of Champion actually
20·   so material to consumers.· They communicate why Champion's   20·   encouraging its consumers to read the ingredient panel and
21·   products are allegedly so much better than other dog foods   21·   its specific ingredients.
22·   making them worth their extraordinarily high price           22·   · · · · ·You'd agree with that?
23·   points."                                                     23·   · · A· · Yes.
24·   · · · · ·My question for you is do you have an opinion,      24·   · · Q· · The statement about guaranteed to keep your
25·   sir, that there are any other dog foods sold in the United   25·   cherished dog happy, healthy and strong, you'd agree


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 20 of 38
                                   Silverman
                                               November 24, 2020                                                 70 to 73
                                                       Page 70                                                            Page 72
·1·   that's sort of an aspirational opinion and not something     ·1·   understanding of biologically appropriate as it is used by
·2·   that can be verified?                                        ·2·   Champion really speaks to the idea of a whole protein
·3·   · · A· · Well, you know, they do use the term guaranteed,    ·3·   diet, very high in protein, very low in carbohydrates.
·4·   but I would agree it is aspirational.                        ·4·   · · · · ·So, you know, that's what biologically
·5·   · · · · ·I think consumers, dog lovers or pet parents, as    ·5·   appropriate means.· A branded ingredient is not
·6·   that term is now used, they really do cherish their dogs     ·6·   necessarily an ingredient per se.· That's a term, a
·7·   and they want them to be healthy.                            ·7·   marketing term and it's a way of thinking about how you
·8·   · · · · ·Healthy, particularly healthy and they want them    ·8·   promote a product, and the way you sometimes promote a
·9·   to be happy and strong and one way you achieve that is by    ·9·   product is by culling out one aspect of the product that
10·   feeding them good stuff.                                     10·   you can make distinctive and kind of make your own and,
11·   · · Q· · Paragraph 82 you refer to information seekers.      11·   therefore, communicate, hey, we're different and better or
12·   · · · · ·Wouldn't you agree that in general the consumers    12·   this product or the service is different or better.
13·   who purchase Champion Petfoods with those price points are   13·   · · · · ·I think that the way Dr. Aaker defines it, which
14·   information seekers and they would want to read as much as   14·   is in quotes there that follows, is a pretty good
15·   they can about the product?                                  15·   definition.
16·   · · A· · Yes, I think that actually that's what that         16·   · · · · ·Now, from a marketing standpoint, from a branding
17·   paragraph refers to.                                         17·   standpoint, you know, it's very clear to me that
18·   · · Q· · Then in the last sentence of Paragraph 82 you       18·   biologically appropriate is the -- that's what Champion
19·   state, "On its website Champion defines biologically         19·   hangs its hat on to say, hey, this is what makes us
20·   appropriate as, again, quote, 'Food that mirror the diet     20·   different and better than other products, and so in the
21·   that nature and evolution intended dogs and cats to eat.     21·   world of marketing that would be referred to as a branded
22·   This means high amounts of protein from real animal          22·   ingredient even though, you know, if you take the word
23·   ingredients and as few carbohydrates as possible.'"          23·   ingredient very narrowly, it means a specific item that
24·   · · · · ·Do you see that?                                    24·   goes into a product, but that's not what a branded
25·   · · A· · Yes.                                                25·   ingredient means.

                                                       Page 71                                                            Page 73
·1·   · · Q· · Isn't it a fact that Champion's diets do include    ·1·   · · Q· · It's no different than the analogy here to
·2·   high amounts of protein from real animal ingredients?        ·2·   Chevron's use of Techron in its gasoline to biologically
·3·   · · A· · That's my understanding, yes.                       ·3·   appropriate.
·4·   · · Q· · And the carbohydrates actually are listed on the    ·4·   · · · · ·Techron is just one component of the gasoline
·5·   front of the package as far as what the limited amount of    ·5·   that Chevron sells.· Correct?
·6·   carbohydrates are.· Do you recall that?                      ·6·   · · A· · Well, that's what they say, yes.
·7·   · · A· · Yes, I would agree with that.                       ·7·   · · · · ·MR. COULSON:· Now at this time let's take a
·8·   · · Q· · Okay.· Then in Paragraph 83 you refer to a          ·8·   · · ten-minute break.
·9·   management presentation.                                     ·9·   · · · · ·THE WITNESS:· Okay.
10·   · · · · ·Isn't it true this management presentation was      10·   · · · · ·THE VIDEOGRAPHER:· Okay, folks.· I'll take us off
11·   never actually presented to any consumers?                   11·   · · the video now.
12·   · · A· · I would assume it was not presented to consumers.   12·   · · · · ·MR. LOCKO:· David, do you mind?· It's noon here
13·   I don't know that, but it's a management presentation and    13·   · · on the west coast.· Do you mind if we take a
14·   in my experience management presentations aren't handed      14·   · · half-hour for lunch?
15·   out to consumers.                                            15·   · · · · ·MR. COULSON:· Yes, I suppose that's fine.
16·   · · Q· · Let's go to Page 33.· You say in the first          16·   · · · · ·THE VIDEOGRAPHER:· Okay.· I'll take us off the
17·   sentence of Paragraph 85 on Page 33, "Marketers refer to a   17·   · · video.· The time is 6:56 in the UTC, 2:56 p.m. in the
18·   term like biologically appropriate as a branded              18·   · · Eastern.· We're paused.· We're off the record.
19·   ingredient."                                                 19·   · · · · · · · (A luncheon recess was taken.)
20·   · · · · ·What do you mean by a branded ingredient?           20·   · · · · ·THE VIDEOGRAPHER:· We are back on the video
21·   Because biologically -- well, let me ask you another         21·   · · record now.· The time is 7:35 p.m. in the UTC, 3:35
22·   question.                                                    22·   · · Eastern Standard Time.· Please continue.
23·   · · · · ·Doesn't biologically appropriate advertise the      23·   BY MR. COULSON:
24·   qualities of the finished food product?                      24·   · · Q· · Sir, I'd like to turn back to Exhibit 1, which is
25·   · · A· · Well, again, biologically appropriate -- my         25·   your expert report in this case and turn to Page 34.· Ms.


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 21 of 38
                                   Silverman
                                               November 24, 2020                                                 74 to 77
                                                       Page 74                                                            Page 76
·1·   Baca will put it up on the screen.                           ·1·   reasonable consumer would take that to mean, and I think
·2·   · · · · ·THE VIDEOGRAPHER:· Maybe I should take us off the   ·2·   they would take it to mean that "most of."· I think those
·3·   · · video, sir, if that's okay.· I'll take us off the        ·3·   words would come to people's minds.
·4·   · · video.· The time is 7:36 p.m. in the UTC, 3:36 in the    ·4·   · · Q· · Well, you can say -- when you're an advertising
·5·   · · Eastern.                                                 ·5·   executive you could say you focused on, for example, like
·6·   · · · · ·(Discussion had off the record.)                    ·6·   automobile companies but you may do advertising for
·7·   · · · · ·THE VIDEOGRAPHER:· We're back on the video record   ·7·   companies in a number of other industries, right, so isn't
·8·   · · now.· The time is 7:37 P.M., 3:37 Eastern.               ·8·   that common someone says they focus on something, but that
·9·   BY MR. COULSON:                                              ·9·   doesn't preclude the fact they do other things?· Would you
10·   · · Q· · Okay, sir.· We're back from the break and I         10·   agree with that?
11·   wanted to focus back on Exhibit 1, which is your report      11·   · · A· · Yes, I would agree with that, although your
12·   and specifically Page 34, Paragraph 87.                      12·   example isn't very good as far as the advertising business
13·   · · · · ·You reference a 2018 product strategy document.     13·   goes unless you're an agency that, you know, primarily
14·   Do you see that?                                             14·   works on car accounts.· Most don't do it that way.
15·   · · A· · In Paragraph 87?                                    15·   · · · · ·But, you know, the focus means what -- you know,
16·   · · Q· · Right.· Last line.                                  16·   in the context of talking about -- in the context of this
17·   · · A· · Oh, okay.· Yes.                                     17·   particular sentence I believe that a reasonable consumer
18·   · · Q· · This was one of the documents provided to you by    18·   would interpret this to mean that, you know, we try to
19·   counsel.· Correct?                                           19·   use, primarily use local ingredients, you know, raised by
20·   · · A· · That's correct.                                     20·   people we know and trust.
21·   · · Q· · Do you know who the author of this 2018 product     21·   · · Q· · Do you have an opinion as to whether Champion in
22·   strategy document was?                                       22·   fact did focus on local ingredients?
23·   · · A· · I do not.                                           23·   · · A· · I think they tried to do that when they could.
24·   · · Q· · Do you know whether the product strategy document   24·   · · Q· · I asked you some questions before about whether
25·   was actually ever implemented?                               25·   certain locales would be considered local or regional.

                                                       Page 75                                                            Page 77
·1·   · · A· · I do not.                                           ·1·   · · · · ·Focusing -- well, returning to the DogStar
·2·   · · Q· · Were you aware that this was simply a draft that    ·2·   Kitchen in Western Kentucky, would Nebraska be considered
·3·   was prepared by Mr. Muhlenfeld at the time he retired from   ·3·   regional to you?
·4·   the company?                                                 ·4·   · · A· · I don't think it would be considered regional to
·5·   · · A· · I did not know that.                                ·5·   me and I don't think it would be considered regional to
·6·   · · Q· · Focusing on Paragraph 88 and the graphic you        ·6·   consumers that have focused on, you know, the Kentucky
·7·   provided, which is Figure 10 from Orijen Original you see    ·7·   kitchen where Kentucky is.
·8·   where it says "Grown close to home.· We focus on local       ·8·   · · · · ·Unless my sense of geography is really off, I
·9·   ingredients that are ethically raised by people we know      ·9·   don't think that Nebraska is contiguous to Kentucky.
10·   and trust and deliver to our kitchens fresh or raw each      10·   · · Q· · So your definition of local is that -- or your
11·   day"?                                                        11·   definition of regional is that it has to be from Kentucky
12·   · · · · ·Did I read that right?                              12·   or a state contiguous to Kentucky?
13·   · · A· · Yes.                                                13·   · · A· · Well, I'm telling you what I think consumers
14·   · · Q· · Okay.· In your opinion based on the reasonable      14·   think, and based on my experience the consumers would
15·   consumer what does focus mean in the context of this         15·   think of regional -- well, local would mean very close to
16·   sentence?                                                    16·   home and regional would mean relatively close to home.
17·   · · A· · It would mean -- I think a reasonable consumer      17·   · · · · ·I don't think that most consumers would think
18·   would interpret that to mean that most of the ingredients,   18·   that -- in this instance that ingredients coming from
19·   particularly the most important ingredients, the primary     19·   Nebraska would necessarily be viewed as in the same region
20·   ingredients would have been raised locally, be they meat     20·   as Western Kentucky.
21·   products or the vegetables or fruits.                        21·   · · · · ·I just don't think people would see it that way,
22·   · · Q· · And what metrics would you apply to objectively     22·   not based on my experience with consumers.
23·   verify whether that statement is true or not?                23·   · · Q· · Let's go to Page 35.· In Paragraph 92 you'll see
24·   · · A· · I wouldn't have metrics.· I can't do it that way.   24·   an advertising statement that reads "Unmatched regional
25·   · · · · ·The question you asked before is what I thought a   25·   ingredients fresh or raw."


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 22 of 38
                                   Silverman
                                               November 24, 2020                                                 78 to 81
                                                       Page 78                                                            Page 80
·1·   · · · · ·Do you see that?                                    ·1·   which is indecipherable on the screen, but if you look at
·2·   · · A· · Yes.                                                ·2·   the bottom of Paragraph 92 you state what it says.
·3·   · · Q· · In your opinion what does unmatched mean in that    ·3·   · · · · ·Quote, "Kentucky's fertile farms and orchards,
·4·   context?                                                     ·4·   hyphen, our source of" -- let's go to the next page.
·5·   · · A· · I think it's a statement of superiority.· I think   ·5·   Let's see.· "Our source of inspiration and fresh regional
·6·   it's basically saying there's nothing better out there.      ·6·   ingredients."
·7·   · · · · ·If you wanted to take it very literally, it could   ·7·   · · · · ·You see that.· Right?
·8·   even mean, you know, that there's nothing else -- I think    ·8·   · · A· · I do.
·9·   it's a statement of superiority.· This is, you know, the     ·9·   · · Q· · Have you seen that on other packages produced
10·   best.                                                        10·   from the DogStar Kitchen in Kentucky that will say
11·   · · Q· · And would this be something -- would the use of     11·   America -- it will say something like "America's farms and
12·   the adjective unmatched be something that you would          12·   ranches are our source of inspiration for fresh and raw
13·   consider to be puffery?                                      13·   ingredients"?
14·   · · · · ·MR. LOCKO:· Objection.· Calls for a legal           14·   · · A· · I may have.
15·   · · conclusion.                                              15·   · · Q· · Let me try to find an example.· Just one second.
16·   · · · · ·THE WITNESS:· I can only give you the way           16·   · · A· · Okay.
17·   · · advertisers, advertising people define puffery and       17·   · · Q· · I'm looking at images from Acana Meadowlands, and
18·   · · I'm not sure if that's defined the same way in a         18·   on the bottom left on the front of the bag this one says
19·   · · legal context, but I've been encountering the term       19·   "America's fertile farms and meadows, our source of
20·   · · puffery almost my entire career.                         20·   inspiration in fresh regional ingredients?"
21·   · · · · ·The way advertising people describe puffery is      21·   · · · · ·When that language appears, in your opinion how
22·   · · it's a statement that can't be proven, but usually       22·   does that qualify the regional statement?
23·   · · it's a statement of superiority that can't be            23·   · · A· · Well, you know, the way I would interpret it is,
24·   · · quantified.                                              24·   you know, America is a source of inspiration.
25·   · · · · ·So if -- in this instance it may be puffery or it   25·   · · · · ·I believe that America can be a source of

                                                       Page 79                                                            Page 81
·1·   · · may not be puffery.· I'm not sure, you know --           ·1·   inspiration in many ways, but I think the fresh regional
·2·   · · because it's regional ingredients I'm not sure what      ·2·   ingredients in the context of America may change the
·3·   · · ingredients we're speaking of here specifically.         ·3·   meaning of fresh regional ingredients from something as
·4·   · · · · ·I think it's just a statement that says really      ·4·   specific as Kentucky because there's regions in the United
·5·   · · these are the best we could get.                         ·5·   States where certain things are grown that might not be
·6·   BY MR. COULSON:                                              ·6·   available in Kentucky and so you go and get those regional
·7·   · · Q· · I asked you a similar question earlier, but I'll    ·7·   ingredients.
·8·   ask it again.· Maybe slightly different wording.             ·8·   · · · · ·I think that would be a fair interpretation.
·9·   · · · · ·Can you identify any other dry kibble food, pet     ·9·   · · Q· · Let's go on to Page 36.· In Paragraph 93 you
10·   food, dog food -- strike that.· I'll start over again.       10·   refer to some quantification that Champion does about
11·   · · · · ·Can you identify any other dry kibble dog food      11·   fresh or raw ingredients in connection with meat math.
12·   sold in the United States from 2014 through 2018 that had    12·   · · · · ·Do you see that?
13·   a higher amount of regional ingredients that were fresh or   13·   · · A· · Yes.
14·   raw included in the food -- I'll ask the question again.     14·   · · Q· · To you are fresh and raw synonyms to mean the
15·   · · · · ·Can you identify any other dry kibble dog food      15·   exact same thing?
16·   sold in the United States between 2014 and 2018 that         16·   · · A· · Excuse me.· I think in my report I very
17·   included more fresh or raw regional ingredients than did     17·   specifically said that I don't believe the words fresh and
18·   Acana or Orijen?                                             18·   raw are synonyms for each other.
19·   · · · · ·MR. LOCKO:· Objection.· Outside the scope.          19·   · · · · ·You can have raw products that are most certainly
20·   · · · · ·THE WITNESS:· Yes, I can't -- I cannot identify     20·   not fresh.
21·   · · them.                                                    21·   · · Q· · Okay.· Can raw products be ones that were frozen,
22·   BY MR. COULSON:                                              22·   let's say, shortly after the animal was slaughtered or the
23·   · · Q· · Let's go to the bottom of Paragraph 92 on Page      23·   fish was caught?
24·   35.· You circle -- if you look at the image of the           24·   · · A· · Again, in my experience consumers think of frozen
25·   packaging, you'll see a yellow circle toward the bottom      25·   foods or frozen ingredients differently than they think


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 23 of 38
                                   Silverman
                                               November 24, 2020                                                 82 to 85
                                                       Page 82                                                            Page 84
·1·   about non-frozen ingredients.                                ·1·   raw or dried ingredients?
·2·   · · · · ·And, again, I think I mentioned in my report you    ·2·   · · A· · Yes, I have seen that.
·3·   go to the local supermarket and you go to the meat and       ·3·   · · Q· · You'd agree that a dehydrated ingredient is not
·4·   fish and poultry department, the fresh department and        ·4·   fresh.· Correct?
·5·   there's all this fresh product out there, at least what      ·5·   · · A· · That is my understanding of what a dehydrated
·6·   appears to be fresh, and then you go to the freezer case     ·6·   ingredient is, yes.
·7·   and there's frequently frozen versions of the same things    ·7·   · · Q· · You'd agree that a dried ingredient is not fresh.
·8·   or similar things.                                           ·8·   Correct?
·9·   · · · · ·So I think consumers differentiate between fresh    ·9·   · · A· · Yes.
10·   and frozen.· Certainly I think there is a belief by          10·   · · Q· · So when fresh, raw or dehydrated is used in a
11·   consumers, particularly with products they buy in            11·   sentence, doesn't that tell you that raw means something
12·   supermarkets that fresh frozen -- that certain products      12·   different than fresh?
13·   are -- certain frozen products are frozen when they're       13·   · · A· · Could you just restate that question?
14·   fresh and hopefully that maintains the freshness.            14·   · · Q· · Yes.· When the words fresh, raw or dehydrated are
15·   · · · · ·If you don't mind, give me one moment.· I just      15·   used in a sentence, that does connote that raw means
16·   want to chase the guy who's making noise away from my        16·   something different than fresh?
17·   window here.                                                 17·   · · A· · Yes, I would agree with that.
18·   · · · · ·Sorry about that.                                   18·   · · Q· · So from the context of pet food what is the
19·   · · Q· · Doesn't raw mean uncooked?                          19·   difference between fresh and raw?
20·   · · A· · That's my understanding, yes.                       20·   · · A· · Well, again, I think that you can have products
21·   · · Q· · Are you familiar with an organization called        21·   that are raw that aren't fresh and so you could also have
22·   AAFCO?                                                       22·   obviously products that are raw that are fresh.
23·   · · A· · No.                                                 23·   · · · · ·So I think raw and fresh have different meanings.
24·   · · Q· · Are you familiar with how various states regulate   24·   · · Q· · But raw can be ingredients that were frozen when
25·   pet food packaging?                                          25·   the food was fresh and never processed or otherwise

                                                       Page 83                                                            Page 85
·1·   · · A· · I am familiar that there is some regulation. I      ·1·   cooked.· Isn't that right?
·2·   can't say I'm familiar with the regulations themselves.      ·2·   · · A· · Yes.· That's my understanding, yes.
·3·   It's not my area of expertise and it's not what I was        ·3·   · · Q· · Now, you're not implying in Paragraph 95, for
·4·   retained to speak about in this case.                        ·4·   example, that raw ingredients used by Champion are the
·5·   · · Q· · In connection with your work in this case have      ·5·   equivalent of, you know, frozen food sold at a grocery
·6·   you reviewed AAFCO's definition of fresh?                    ·6·   store?
·7·   · · A· · I have not, no.                                     ·7·   · · A· · No.· I think there's a difference.
·8·   · · Q· · In connection with your work in this case have      ·8·   · · · · ·When you're talking about frozen food, Bird's Eye
·9·   you reviewed AAFCO's definition of raw?                      ·9·   products or what-have-you, that are processed differently.
10·   · · A· · I have not, no.                                     10·   Everything about them is quite different.
11·   · · Q· · Do you have an opinion about the nutritional        11·   · · Q· · Let's turn to Page 37.· So you start off
12·   value or -- strike that.                                     12·   Paragraph 96 by stating, "My responsibility as an expert
13·   · · · · ·For an ingredient which is fresh frozen, that is,   13·   witness in this matter does not extend to opining on the
14·   let's take a fish, it's caught, thrown on ice, taken back    14·   reliability or truthfulness of the challenged claims."
15·   to harbor and put in ice with other fish where it becomes    15·   · · · · ·Is that correct?
16·   frozen, do you have an opinion as to the nutritional         16·   · · A· · That's correct.
17·   quality of that ingredient versus the nutritional quality    17·   · · Q· · But what's confusing to me is you then go on to
18·   of a fish that was caught but then refrigerated until it     18·   say, "But I've seen evidence regarding Champion's
19·   was used in the processing of a finished food product?       19·   statements that definitely raised my eyebrows," and you go
20·   · · A· · Not as an expert, no.                               20·   on to comment about company e-mails and testimony, so how
21·   · · Q· · Let's talk about meat math.                         21·   do you reconcile the commentary you provided in your
22·   · · · · ·Have you seen statements on the back of packages    22·   expert report with you telling us that your responsibility
23·   that refer to fresh raw or dehydrated ingredients?           23·   does not extend to opining on the reliability or
24·   · · A· · Yes, I have.                                        24·   truthfulness of the challenged claims?
25·   · · Q· · Have you seen similar statements that say fresh     25·   · · A· · You know, I'm not providing an opinion about the


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 24 of 38
                                   Silverman
                                               November 24, 2020                                                 86 to 89
                                                       Page 86                                                            Page 88
·1·   truthfulness or reliability of the claims.                   ·1·   It's always great to see the pyramids or Abu Simbel or the
·2·   · · · · ·You know, to me that would mean that I would be     ·2·   Great Wall, but sometimes you want to get in to see how
·3·   saying in my opinion the challenged claims are untrue, in    ·3·   people really live.
·4·   my opinion the challenged claims are untrue or deceptive     ·4·   · · · · ·So in many of these small towns in these places,
·5·   or false.                                                    ·5·   in fact not only in small towns, in parts of big cities in
·6·   · · · · ·I'm not doing that.· That's not my job.             ·6·   these places you see raw meat, and it is just -- it
·7·   · · · · ·My job is to comment on what consumers -- how       ·7·   doesn't take an expert to say that that raw meat is not
·8·   consumers would react to those claims and whether or not     ·8·   fresh.· You can smell it half a block away.
·9·   those claims would be material to them in terms of making    ·9·   · · Q· · But I take it that the meat was not being
10·   a purchase decision.                                         10·   preserved by refrigeration?
11·   · · · · ·Having said that, you know, and the reason I said   11·   · · A· · If it was being preserved at all, it might have
12·   it raised my eyebrows all that's doing is saying this is     12·   been sitting in some cases on a bed of ice, but in many
13·   information that I found interesting and I thought was       13·   cases it was just laying there for who knows how long.
14·   worth pointing out.                                          14·   · · Q· · It's considered raw, though, still because it's
15·   · · · · ·That's all it is and I do think it's interesting    15·   uncooked.· Correct?
16·   and worth pointing out.· It helped -- it helps explain my    16·   · · A· · It sure looked raw to me, yes.
17·   opinions regarding the relative -- how consumers would       17·   · · Q· · And does fresh mean that it is preserved by no
18·   respond to the claims if it turned out that the              18·   more than refrigeration?
19·   allegations made by the plaintiffs are correct about         19·   · · A· · That's what I would take it to mean, but it's not
20·   whether or not these claims are true or not true, et         20·   just refrigeration.· Fresh -- there's a point at which I
21·   cetera.                                                      21·   suppose it could start sitting in the refrigerator for a
22·   · · · · ·I don't see that as an inconsistency.               22·   while that it ceases to be fresh.· Actually, I don't
23·   · · Q· · In Paragraph 96 you refer to a 2006 e-mail chain    23·   suppose.· From personal experience I know that to be true.
24·   that involved Mr. Muhlenfeld and Mr. Ogbanna,                24·   · · Q· · So wouldn't it be true that something that's been
25·   O-g-b-a-n-n-a, and you talk about the word freshly made.     25·   fresh frozen soon after, for example, the animal is

                                                       Page 87                                                            Page 89
·1·   · · · · ·My question for you is do any Champion packages     ·1·   slaughtered the meat was frozen, could that be higher
·2·   use the phrase "freshly made"?                               ·2·   quality from a nutritional standpoint than meat that was
·3·   · · A· · I don't recall seeing that, no.                     ·3·   placed into a refrigerator for a long period of time?
·4·   · · Q· · Wasn't the discussion in that 2016 e-mail that      ·4·   · · · · ·MR. LOCKO:· Objection.· Outside the scope.
·5·   Mr. Muhlenfeld was frustrated that competitors were          ·5·   · · · · ·THE WITNESS:· It's outside the scope and it's
·6·   claiming that its food was freshly made even though they     ·6·   · · outside my area of expertise.
·7·   were making it out of frozen ingredients?                    ·7·   BY MR. COULSON:
·8·   · · A· · I don't recall the complete e-mail.· If you want    ·8·   · · Q· · In Paragraph 98 you refer to a document titled
·9·   to put it up on the screen, I'll be happy to reread it.      ·9·   President's Club.
10·   · · Q· · Anyway, is it possible you misinterpreted what      10·   · · · · ·What was the date that document was created?
11·   the chain of e-mails were speaking about?                    11·   · · A· · I don't recall.
12·   · · A· · I don't know.· I can't say that without reading     12·   · · Q· · Who was the author of that document?
13·   it.                                                          13·   · · A· · I don't recall.
14·   · · Q· · Let's go to Paragraph 98.· I'm sorry.· Page 38.     14·   · · Q· · From reviewing that document doesn't it appear to
15·   · · · · ·Let's look at paragraph -- the bottom part of       15·   be a document that was actually created by someone who did
16·   Paragraph 97.                                                16·   not work for Champion Petfoods?
17·   · · · · ·You talk about you having personally visited        17·   · · A· · I don't recall.
18·   markets in small towns in Egypt, China, Vietnam, Cambodia,   18·   · · Q· · You refer to Miss Washington, Julie Washington in
19·   Brazil and Paraguay where you say "raw meat was most         19·   Paragraph 100.
20·   certainly not always fresh.· The nose knows."                20·   · · · · ·I think I asked you this before, but I'll ask you
21·   · · · · ·What are you referring there in terms of raw        21·   again.· When did Miss Washington actually start working at
22·   meat?                                                        22·   Champion Petfoods?
23·   · · A· · My wife and I like to travel.· We travel a lot.     23·   · · A· · I don't recall.
24·   We go to some rather interesting places, and what we         24·   · · Q· · Do you know whether she had any involvement in
25·   always -- we try to get off the beaten track when we can.    25·   any of the advertising statements that appear on the


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 25 of 38
                                   Silverman
                                               November 24, 2020                                                 90 to 93
                                                       Page 90                                                            Page 92
·1·   Champion pet food diets at issue in this litigation?         ·1·   · · Q· · Well, the word naturally is an adverb modifying
·2·   · · A· · I don't know.                                       ·2·   the verb delivering.· Do you agree with that?
·3·   · · Q· · If you'll go to Page 39, Paragraph 101.· You        ·3·   · · A· · Yes.
·4·   state, "In my opinion, consumers would disagree that it      ·4·   · · Q· · And isn't the statement telling consumers that
·5·   would be appropriate to use the word regional to refer to    ·5·   Champion's products are providing nutrients through
·6·   the whole United States."                                    ·6·   natural ingredients without adding supplements the way
·7·   · · · · ·Is that your opinion?                               ·7·   typical pet foods do?
·8·   · · A· · Yes.                                                ·8·   · · A· · I don't know if typical pet foods add supplements
·9·   · · Q· · And what's that based on?                           ·9·   or not, but I would agree that this is saying that it
10·   · · A· · It's based on my experience in dealing with         10·   doesn't include artificial ingredients as a supplement.
11·   consumers.                                                   11·   That would be my understanding.
12·   · · Q· · You say, "Like my prior examples for Pace picante   12·   · · Q· · For this litigation assignment what did you do to
13·   sauce and Andeker Beer, Champion's packaging repeatedly      13·   educate yourself about the way most pet foods in the
14·   emphasizes its local Kentucky or Alberta suppliers as the    14·   market in 2014 through 2018 were providing nutrition as
15·   source of their regional ingredients, not the entire         15·   compared to Champion's approach?
16·   United States or Canada."                                    16·   · · A· · That was not part of my assignment.
17·   · · · · ·Did I read that correctly?                          17·   · · · · ·I was not -- my assignment here was not to become
18·   · · A· · Yes.                                                18·   an expert or to claim expertise about how pet foods are
19·   · · Q· · Isn't it true that some of the diets' packaging     19·   formulated or particularly how Champion's stacked up
20·   actually refers to the Americans or America as the source    20·   against other products.
21·   of inspiration and for the products produced in Canada       21·   · · · · ·My job was to explain how a reasonable -- how
22·   refers to Canada or Western Canada as the inspiration        22·   reasonable consumers, a reasonable consumer or consumers
23·   source of the ingredients?· Were you aware of that?          23·   would understand and interpret the statements on the
24·   · · A· · I am now.· I was aware of that, except that's --    24·   products and whether or not those statements would be
25·   okay.· Go ahead.· I'm sorry.· You're asking the questions.   25·   material to them in making a purchase decision.

                                                       Page 91                                                            Page 93
·1·   · · Q· · Looking at Page 103 -- I'm sorry, Paragraph 103     ·1·   · · · · ·That was my assignment.· I wasn't being asked to
·2·   again you refer to this 2018 product strategy document       ·2·   say, oh, is this product better or worse than other
·3·   that had a statement about heavy metals in connection with   ·3·   products.· I don't have an opinion about that.
·4·   fresh regional ingredients as a possible key                 ·4·   · · · · ·My job is to say how would consumers react to
·5·   differentiator, and my question again is do you know         ·5·   these marketing statements and these are marketing
·6·   whether that suggestion was ever implemented by Champion     ·6·   statements.
·7·   Petfoods?                                                    ·7·   · · Q· · From your review of the ingredient panels on
·8·   · · A· · I do not.                                           ·8·   Champion's packaging doesn't it appear that Champion does
·9·   · · Q· · Do you know whether the scientists at Champion      ·9·   use natural ingredients?
10·   Petfoods told the author of the 2018 product strategy        10·   · · A· · From what I've seen, yes, I think that's true.
11·   document that it's scientifically impossible to remove       11·   · · Q· · And you agree that Champion does not advertise
12·   heavy metals from the ingredients?                           12·   its food is all natural or 100 percent natural?
13·   · · A· · I do not.                                           13·   · · A· · Yes, I agree with that.
14·   · · Q· · Let's go to Page 40.· In your opinion what does     14·   · · Q· · Let's go to Page 42.
15·   "nourish as nature intended" mean?                           15·   · · · · ·You have some opinions here about the trust
16·   · · A· · Nourish as nature intended in this context I        16·   statements provide additional context and the ingredients
17·   believe nourish as nature intended refers back to            17·   we love, people we trust point, and on Page 46, if we kind
18·   biologically appropriate and the way from my understanding   18·   of skip over there, there's a trusted everywhere claim.
19·   of what Champion means by biologically appropriate.          19·   · · · · ·Do you see that?
20·   · · Q· · What does "delivering nutrients naturally" mean?    20·   · · A· · Yes.
21·   · · A· · The word that sticks out for me there is            21·   · · Q· · Weren't these claims that were at issue in the
22·   naturally appears to be making a claim that these are        22·   Colorado case, but they're not at issue in the Minnesota
23·   natural products or that the nutrients in the products,      23·   case?
24·   which I take to mean certain ingredients are natural,        24·   · · A· · That's my understanding, correct.
25·   natural products.                                            25·   · · Q· · So why did you leave this verbiage in the report?


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 26 of 38
                                   Silverman
                                               November 24, 2020                                                 94 to 97
                                                       Page 94                                                            Page 96
·1·   · · A· · Well, I didn't leave this verbiage in the report.   ·1·   · · Q· · It says here "Raised by people we trust like Rob
·2·   My recollection of the Colorado case is the trust            ·2·   of Bluegrass Bison."
·3·   statements were being challenged.                            ·3·   · · · · ·Having the qualifier like doesn't that mean like
·4·   · · · · ·Here in my opinion the trust statements had         ·4·   as for example?
·5·   context, they had support to the challenged statements.      ·5·   · · A· · I think the example here is speaking about this
·6·   They give consumers -- what would consumers think.           ·6·   particular product.· I mean, this product is -- you know,
·7·   Consumers would look at this and say -- it provides          ·7·   has a high percentage of Bison meat, so I think it's
·8·   additional support for me to react positively to these       ·8·   speaking very specifically about this particular package
·9·   claims in terms of making a decision to purchase the         ·9·   and the product that's in this package.
10·   product and I believe the context in advertising is very     10·   · · Q· · In the context --
11·   important.                                                   11·   · · A· · I don't believe that to be an unreasonable
12·   · · · · ·It's been my experience, I think almost anybody     12·   conclusion.· I believe that consumers would see it that
13·   that works in advertising would agree with me.               13·   way.· That's my testimony.
14·   · · Q· · Let's look at Page 44.· Here on Page 44 there's     14·   · · Q· · In the context of the dog food industry are you
15·   an image from an Appalachian ranch package for Acana and     15·   aware that most manufacturers have no idea where the
16·   there's a fellow shown here, Rob of Bluegrass Bison in       16·   location of the source of the ingredients were, but rather
17·   Shelbyville, Kentucky trusted supplier of fresh ranch        17·   they buy them on a commodity basis from food brokers at
18·   raised Bison.                                                18·   the cheapest possible price so if something was reasonable
19·   · · · · ·Is it your opinion, sir, that when Champion shows   19·   it was just purely coincidental?· Were you aware of that?
20·   a photograph of a supplier that a reasonable consumer        20·   · · A· · I am not aware of that.· I'm not an expert in how
21·   understands that is the only supplier of that particular     21·   companies source the ingredients that go into their foods.
22·   ingredient that Champion uses?                               22·   · · · · ·What I'm interested in is what consumers would
23·   · · A· · I think in this instance when you're dealing with   23·   think of the claims are on Champion's packages.· That's
24·   a premium product and a premium product that goes as far     24·   what I was asked to provide opinions about.
25·   as identifying in this instance a rancher and really         25·   · · Q· · Well, the phraseology "ingredients we love,

                                                       Page 95                                                            Page 97
·1·   celebrating his involvement with the product that I think    ·1·   people we trust", isn't that a form of puffery?
·2·   consumers would say, yeah, he's the supplier.                ·2·   · · · · ·MR. LOCKO:· Objection.· Calls for a legal
·3·   · · · · ·Now, there may be others.· I wouldn't say every     ·3·   · · conclusion.
·4·   consumer, you know, would say, oh, he's the only one, but    ·4·   · · · · ·THE WITNESS:· From an advertising standpoint, an
·5·   I think most people would say, yeah, he's the one.· Why      ·5·   · · advertising standpoint I think that the way the
·6·   else do they stick him on the box or on the package?         ·6·   · · advertising industry would define puffery, I don't
·7·   · · Q· · Well, could it be just put on the package as an     ·7·   · · think that would be puffery because the people that
·8·   example of the kind of suppliers that help contribute to     ·8·   · · they're talking about, the suppliers are
·9·   the ingredients?                                             ·9·   · · identifiable.
10·   · · A· · Well, you know, I suppose you could be right, but   10·   · · · · ·If Champion was to use that language in a
11·   if I was writing the copy for the package and if that was    11·   · · television commercial that was going to be run on
12·   the case, I would put some words in that explain that.       12·   · · broadcast television on a national basis on NBC, CBS,
13·   · · · · ·It would be very easy to say, you know, one of      13·   · · NBC or Fox and they tried to use that claim, in my
14·   our trusted suppliers of Bison meat or something like        14·   · · experience the networks would ask please prove that
15·   that.· Why not be as clear as possible?                      15·   · · claim.· Tell us who these trusted suppliers are.
16·   · · Q· · Well, down here it says --                          16·   · · Identify them.
17·   · · A· · I was taught -- in working at really good           17·   · · · · ·That wouldn't be puffery under those
18·   advertising agencies I was taught to tell the truth and to   18·   · · circumstances, would it?
19·   be explicit in every way we possibly can when it comes to    19·   BY MR. COULSON:
20·   making claims about our products.                            20·   · · Q· · Well, isn't it almost by definition that if
21·   · · · · ·You know, I did advertising a long, long time ago   21·   Champion is using the ingredients, they like the
22·   for Dove soap, and all of the advertising in those days      22·   ingredients and where do you differentiate between like
23·   said Dove is one-quarter cleansing cream.· It was one-       23·   and love and because they're buying them don't they trust,
24·   quarter cleansing cream.· It wasn't one-third.· It wasn't    24·   have enough trust in the supplier to buy them?
25·   one-half.· It wasn't one-tenth.                              25·   · · A· · Yeah.· But, you know, they're not using the word


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 27 of 38
                                   Silverman
                                               November 24, 2020                                               98 to 101
                                                       Page 98                                                          Page 100
·1·   supplier.· They're using people and, you know, I'm in a      ·1·   be problematic to them.· They want their customers to be
·2·   business where every word matters, and the sense here, the   ·2·   happy and satisfied, and I think most marketers want their
·3·   communication that's being said is that this is a very       ·3·   consumers to be happy and satisfied, and trusted is a way
·4·   intimate relationship that's personal.                       ·4·   of saying that consumers trust them and are happy with the
·5·   · · · · ·I will tell you I have to say that I hold almost    ·5·   product.
·6·   all of these claims to be very compelling on a personal      ·6·   · · Q· · Would you agree --
·7·   basis.                                                       ·7·   · · A· · I will say this.· From an advertising standpoint
·8·   · · · · ·You know, my dog seems to be very happy with what   ·8·   I think that I personally believe that trusted everywhere
·9·   we feed her, but if I -- you know, I would look at this      ·9·   is puffery.
10·   and I would come away impressed as a consumer just looking   10·   · · Q· · Let's go to Page 49.· Looking at Paragraph 127
11·   at the packages about the claims that are being made and     11·   you talked about images of packaging that you reviewed.
12·   how they're being made and the context they're being made    12·   · · · · ·Do you see that?
13·   and, you know, that's marketing.                             13·   · · A· · Let me just read the paragraph.· Okay.
14·   · · · · ·That's marketing communications.· Marketing         14·   · · Q· · First I see that the person you're paying to do
15·   communications have one purpose and the purpose of           15·   the proofreading missed some of the spellings here.
16·   marketing communication is to help sell the product.         16·   Right?
17·   · · Q· · So I take it --                                     17·   · · A· · Wow.· Could you point that out?· I just read the
18·   · · A· · Persuade consumers to buy the product.· Give        18·   paragraph.
19·   consumers rationale to buy the product, especially when it   19·   · · Q· · It says Arcana.
20·   comes to a premium product.                                  20·   · · A· · Actually spelled it wrong?· I apologize.· I'll
21·   · · Q· · So I take it you disagree with the Federal          21·   try to get the $100 back.
22·   judge's opinion in the Denver case that "ingredients we      22·   · · Q· · What was the updated packaging that you say was
23·   love, people we trust" was puffery?                          23·   introduced in 2018?
24·   · · · · ·MR. LOCKO:· Objection.                              24·   · · A· · I don't recall.
25·   · · · · ·THE WITNESS:· Far be it for me to disagree with a   25·   · · Q· · Let's go to Page 51.· You refer here about

                                                       Page 99                                                          Page 101
·1·   · · Federal judge on a matter of law.· You know, I'm a       ·1·   biologically appropriate serving the same purpose.
·2·   · · guy who went to law school for one year in 1967.         ·2·   · · A· · Are you on Paragraph 128?
·3·   · · That would be presumptuous and it would be stupid and    ·3·   · · Q· · Yes.· My question for you is among all these
·4·   · · I don't think I'm stupid.· So I'm not disagreeing        ·4·   different packages you reviewed wouldn't you agree that
·5·   · · with him.                                                ·5·   each of them had a unique formula and it wasn't just like
·6·   · · · · ·I did read those opinions.· I found them            ·6·   a matter of like a flavor being different?
·7·   · · interesting, but I'm not disagreeing with him because    ·7·   · · A· · I would agree with that, yes.· That's my
·8·   · · he's saying as a matter of law, and he knows 99          ·8·   understanding.
·9·   · · percent more about the law than I do, but I know 99      ·9·   · · Q· · On Page 53 was that a photograph taken by you at
10·   · · percent more about advertising than he does so my        10·   the pet food place you went?
11·   · · opinions are based on how consumers respond to           11·   · · A· · Yes.
12·   · · advertising messaging.                                   12·   · · Q· · I thought you said earlier that it was only Acana
13·   BY MR. COULSON:                                              13·   that was carried by that pet food store, yet this photo
14·   · · Q· · Let's go to Page 46.· "You see the trusted          14·   seems to be Orijen.
15·   everywhere claim".                                           15·   · · A· · Yes, I guess they did.· I didn't remember that.
16·   · · · · ·What does that mean?                                16·   · · Q· · Okay.· Was it that the pet food store only
17·   · · A· · Well, I take it to mean that this is a product      17·   carried Orijen and did not carry Acana?
18·   that is trusted wherever it's sold.· That's what I take it   18·   · · A· · That appears to be the case.· I got it backwards.
19·   to mean.                                                     19·   · · · · ·The point of the photograph, as the copy
20·   · · Q· · Does it mean it's trusted wherever it's sold by     20·   describes it, it's just sort of -- you know, sort of just
21·   everybody?                                                   21·   shows how packages are displayed and they become mini
22·   · · A· · I don't think anything is trusted by everybody.     22·   billboards for products.
23·   I think it's trusted by the people who sell it.              23·   · · Q· · Let's go to Page 54, Paragraph 136.
24·   · · · · ·In my experience specialty retailers want to        24·   · · · · ·Here you observe in the second line there that,
25·   sell -- usually want to sell products that aren't going to   25·   "Champion has historically not relied on media advertising


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 28 of 38
                                   Silverman
                                               November 24, 2020                                             102 to 105
                                                     Page 102                                                           Page 104
·1·   in any meaningful way to help sell its products.· In fact,   ·1·   about products, that they would be reasonably
·2·   for the five-year period 2013 to 2017 its average            ·2·   knowledgeable, I believe, if they were asked.
·3·   advertising spend, for example, general advertising          ·3·   · · Q· · Just going back to percent of revenues for the
·4·   expense, display materials, print ads and website design     ·4·   clients you represented as an advertising executive in
·5·   was less than 0.2 percent of revenues."                      ·5·   your career, putting aside the pumpkin cutter company,
·6·   · · · · ·I want to stop there.· How did you derive the .2    ·6·   typically what was an average percent of revenues that
·7·   percent of revenues figure?                                  ·7·   would be spent on advertising-related activity?
·8·   · · A· · I don't quite remember, but there's a Footnote      ·8·   · · A· · It really varies by the category.· It really
·9·   64.· If you could scroll down, I'd like to see what that     ·9·   does.
10·   says.                                                        10·   · · · · ·I made the very first television commercial that
11·   · · · · ·Whoops.· Well, whatever that exhibit is, it's       11·   was ever made for the Hershey Bar and I'm not that old. I
12·   at -- I think literally that specific number must be 3671.   12·   look old, but I'm not that old.· I'm younger than the
13·   I'm not all that good at math so I know that I didn't do     13·   president of the United States.
14·   calculations myself.                                         14·   · · · · ·At that time Hershey spent almost no money on
15·   · · Q· · So what's your reaction to the fact that Champion   15·   consumer advertising.· They came to us because they were
16·   spent only 0.2 percent of its revenues on advertising?       16·   feeling that they needed to advertise.
17·   · · A· · It's a meaningless number.· They didn't spend       17·   · · · · ·There really aren't strict percentages.· In the
18·   money on advertising.                                        18·   airline industry advertising was a relatively low
19·   · · Q· · And how did that advertising spent by Champion      19·   percentage of revenues.
20·   compare to the clients that you did advertising work for     20·   · · · · ·In certain -- particularly in health and
21·   as an advertising executive?                                 21·   nutrition categories advertising can be a very high
22·   · · A· · I worked for clients that spent money on            22·   percentage.
23·   advertising.                                                 23·   · · · · ·It actually -- it doesn't cost very much to make
24·   · · · · ·They spent -- some of them spent as much as a       24·   toothpaste and put it in a tube and put it in a box and so
25·   billion dollars a year.· Walt Disney Company.                25·   you spend a lot of money advertising it.

                                                     Page 103                                                           Page 105
·1·   · · · · ·And some -- I think the smallest budget I ever      ·1·   · · · · ·Beer.· The advertising budgets typically are a
·2·   worked with was something in the neighborhood of about       ·2·   relatively high percentage, pretty high percentage of
·3·   $125,000 a year.· For a company that spent $125,000 a year   ·3·   revenue simply because it doesn't cost very much to make
·4·   that was actually a sizeable product, but they made          ·4·   the product.· It's mostly water.
·5·   products that were only sold for a three-week period         ·5·   · · · · ·So it's all over the map.
·6·   immediately before Halloween.· So it was the pumpkin         ·6·   · · · · ·MR. COULSON:· We're about to start a new topic.
·7·   cutters that we see in displays in end aisle displays in     ·7·   · · We've gone for about an hour.
·8·   supermarkets.                                                ·8·   · · · · ·Let's take about a ten-minute break.
·9·   · · · · ·But, you know, it's very evident that, you know,    ·9·   · · · · ·THE WITNESS:· Okay with me.
10·   Champion did not rely on media advertising to help promote   10·   · · · · ·THE VIDEOGRAPHER:· Folks, I'll take us off the
11·   its products.                                                11·   · · video.
12·   · · Q· · And is it your understanding that Champion          12·   · · · · ·The time is 8:35 in the UTC, 4:35 Eastern.· We're
13·   predominantly relied on just word of mouth reputation to     13·   · · paused.
14·   sell its products?                                           14·   · · · · · · ·(A brief recess was taken.)
15·   · · A· · Well, there might have been articles in the press   15·   · · · · ·THE VIDEOGRAPHER:· We're back on the video record
16·   or in magazines that spoke highly of the product.            16·   · · folks the time is 8:50 P.M. in the UTC, 4:50 p.m.
17·   · · · · ·They certainly had a website that some people       17·   · · Eastern.
18·   might have gone to, et cetera, but in terms of what I        18·   BY MR. COULSON:
19·   consider conventional media advertising, which is when the   19·   · · Q· · Let's turn to Exhibit 1 again, Page 55.
20·   advertiser spends money very specifically to buy time or     20·   · · · · ·Starting here on Page 55, Section 8 of your
21·   space, they were getting their business in other ways.       21·   report you refer to the presence of heavy metals so that
22·   · · · · ·Specialty shops such as the one where we go to      22·   consumers are concerned about heavy metals.
23·   buy basically dog chews and things like that there's         23·   · · · · ·Do you see that?
24·   Orijen.                                                      24·   · · A· · Yes.
25·   · · · · ·I would imagine if people asked the staff there     25·   · · Q· · Can you identify any dry kibble dog food sold in


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 29 of 38
                                   Silverman
                                               November 24, 2020                                             106 to 109
                                                     Page 106                                                           Page 108
·1·   the United States that does not have detectable levels of    ·1·   · · Q· · Same with arsenic, mercury or cadmium.· Would you
·2·   heavy metals being defined as lead, arsenic, mercury or      ·2·   agree?
·3·   cadmium?                                                     ·3·   · · A· · I do agree.
·4·   · · · · ·MR. LOCKO:· Objection.· Outside the scope.          ·4·   · · Q· · Is it possible to process heavy metals out of the
·5·   · · · · ·THE WITNESS:· It is well outside the scope. I       ·5·   dog food?
·6·   · · wouldn't know.                                           ·6·   · · · · ·MR. LOCKO:· Objection.· Outside the scope.
·7·   BY MR. COULSON:                                              ·7·   · · · · ·THE WITNESS:· I have no idea.
·8·   · · Q· · Do you know what the level is for dog food where    ·8·   BY MR. COULSON:
·9·   the amount of heavy metals would become unsafe?              ·9·   · · Q· · Well, let's go to Page 61, Paragraph 154.
10·   · · A· · I do not know.                                      10·   · · · · ·You conclude in 154 that, "This consumer, like
11·   · · Q· · Are you aware that -- well, let me ask you this.    11·   others, reasonably expected that Champion would ensure
12·   · · · · ·When I say that heavy metals are naturally          12·   that heavy metals are processed out of the food."
13·   occurring in ingredients, what do you understand that to     13·   · · · · ·Do you see that?
14·   mean?                                                        14·   · · A· · I do.
15·   · · A· · As a layman?                                        15·   · · Q· · Is it scientifically possible to process the
16·   · · Q· · Yes, or as far as a reasonable consumer.            16·   heavy metals out of Champion's dog food?
17·   · · A· · You know, if they are -- if they sometimes occur    17·   · · A· · I don't know.
18·   in, you know, things that are grown or whatever, I think     18·   · · Q· · Is it scientifically possible to reduce the
19·   that's what it means.                                        19·   amount of the heavy metals in the ingredients that
20·   · · · · ·That they just sometimes are there.· It isn't       20·   Champion uses in its dog food?
21·   like they're added or put there as part of a manufacturing   21·   · · A· · I don't know.
22·   process.                                                     22·   · · Q· · Are you aware that many human foods have
23·   · · · · ·They're just, you know, naturally there,            23·   detectable amounts of naturally occurring heavy metals in
24·   naturally occurring.                                         24·   them?
25·   · · Q· · Well, in connection with your report and opinions   25·   · · A· · I am not aware of that.· I'm not arguing whether

                                                     Page 107                                                           Page 109
·1·   are you assuming that Champion Petfoods added heavy metals   ·1·   they do or don't.· I just don't know.
·2·   to its product during the manufacturing process?             ·2·   · · Q· · Do you have any knowledge about the European
·3·   · · A· · I don't think I said anything like that. I          ·3·   union standards for safe levels of heavy metals in pet
·4·   certainly wouldn't assume that.                              ·4·   food?
·5·   · · · · ·My opinions here are that this is a subject         ·5·   · · A· · I do not.
·6·   matter that would be of concern to consumers.                ·6·   · · Q· · Do you have any knowledge about the National
·7·   · · Q· · Okay.· So to your understanding, Champion           ·7·   Resource Council's maximum tolerable levels for heavy
·8·   actually does not add heavy metals to the dog food as part   ·8·   metals in pet food?
·9·   of its manufacturing.· Is that correct?                      ·9·   · · A· · It's not my area of expertise.
10·   · · A· · Again, I'm not an expert in whether or not they     10·   · · Q· · On Page 61, if you just scroll down a little bit,
11·   add or not add.                                              11·   you state, "Champion knows of the presence of heavy metals
12·   · · · · ·I can assume that they don't add and I would        12·   is inconsistent with Champion's packaging statement."
13·   respond that way.                                            13·   · · · · ·What is the basis for that opinion?
14·   · · Q· · Are you aware that seafood sometimes has mercury    14·   · · A· · Well, actually, just a few paragraphs back I
15·   in it?                                                       15·   cited communications between a consumer and Champion
16·   · · A· · I have seen warnings about that at restaurants.     16·   raising questions about heavy metals, and so clearly in
17·   · · Q· · Are you aware that seafood has arsenic in it?       17·   that instance, even if it's one instance, Champion was
18·   · · A· · I did not know that.                                18·   aware that at least one consumer was concerned.
19·   · · Q· · Are you aware that animal proteins have levels of   19·   · · · · ·But I think that manufacturers of food products,
20·   cadmium and lead in them?                                    20·   be they human food products or animal products, certainly
21·   · · A· · I'm not aware of that.· I'm not a toxicologist.     21·   you're aware of consumers' concerns about adulteration and
22·   · · Q· · Now, for example, the word lead without any         22·   they all try, I would think, at least the better ones,
23·   context is going to scare a consumer.                        23·   certainly the ones I've worked for do their best to make
24·   · · · · ·Would you agree with that?                          24·   sure that the product they're putting out is as of highest
25·   · · A· · I would agree with that, yes.                       25·   quality that they can make and isn't adulterated, et


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 30 of 38
                                   Silverman
                                               November 24, 2020                                             110 to 113
                                                     Page 110                                                           Page 112
·1·   cetera.                                                      ·1·   complaint or if they just made a general statement. I
·2·   · · · · ·I think the food manufacturers, I've worked with    ·2·   don't recall.
·3·   many food manufacturers and marketers of foods, you know,    ·3·   · · Q· · The next sentence states, "In my opinion
·4·   through restaurants and through fast food, et cetera and     ·4·   consumers would not expect a Champion product to contain
·5·   I've yet to meet one that is not aware that consumers are    ·5·   non-fresh ingredients such as heavy metals that exceed
·6·   concerned about these issues, and, you know, when problems   ·6·   adulteration standards based on Champion's statement that
·7·   arise it's sort of a nightmare in getting consumers back     ·7·   its products use fresh regional ingredients."
·8·   after a problem does arise.· It can be very difficult.       ·8·   · · · · ·Are you suggesting that heavy metals are a
·9·   · · Q· · Is it your opinion that Champion's pet foods are    ·9·   non-fresh ingredient that are used to make the pet food?
10·   adulterated with heavy metals?                               10·   · · A· · No, I'm not suggesting that at all.
11·   · · · · ·MR. LOCKO:· Objection.· Outside the scope.          11·   · · Q· · Then why do you say non-fresh ingredients such as
12·   · · · · ·THE WITNESS:· It's well outside my area of          12·   heavy metals?
13·   · · expertise.· I do not know.                               13·   · · A· · Well, I would not -- based on my limited
14·   BY MR. COULSON:                                              14·   knowledge I would think that heavy metals cannot be
15·   · · Q· · Do any of Champion's packages say that the food     15·   considered fresh ingredients.
16·   is free of heavy metals or heavy metals free or does not     16·   · · Q· · Were heavy metals ingredients used to make
17·   contain any --                                               17·   Champion's pet food?
18·   · · A· · I'm sorry for that.· I don't recall that.           18·   · · A· · Not to my knowledge.
19·   · · Q· · Have you seen any Champion packages that say BPA    19·   · · Q· · And the adulteration standards being referenced
20·   free for Champion Petfoods?                                  20·   here actually refer to the National Research Council's
21·   · · A· · I don't recall.                                     21·   maximum tolerable limits for heavy metals that is also
22·   · · Q· · You've probably seen the phrase BPA free on         22·   used by the Food & Drug Administration.
23·   packages of various products just as a consumer, have you?   23·   · · · · ·Do you understand that?
24·   · · A· · Yes, I have.                                        24·   · · A· · You're telling me that.· I'll accept that you're
25·   · · Q· · Okay.· And, again, isn't it true that no Champion   25·   saying that.

                                                     Page 111                                                           Page 113
·1·   pet food package, whether it's Acana or Orijen says BPA      ·1·   · · Q· · Well, even if an ingredient exceeded an
·2·   free?                                                        ·2·   adulteration standard, the ingredient is only one of many
·3·   · · A· · As I just testified a moment ago, I don't recall.   ·3·   ingredients and isn't it true what matters is the finished
·4·   · · Q· · Are you aware of any pet food manufacturer in the   ·4·   product and what level of heavy metals are in that
·5·   United States or the world that discloses the presence of    ·5·   finished product?
·6·   heavy metals on its packaging?                               ·6·   · · · · ·MR. LOCKO:· Objection.· Outside the scope.
·7·   · · A· · I am personally not aware of any, but it's well     ·7·   · · · · ·THE WITNESS:· Yes, you're asking me about
·8·   outside the scope of my engagement on this case.             ·8·   · · something that I have no expertise in.
·9·   · · Q· · Are you aware of any pet foods sold in the United   ·9·   · · · · ·My expertise is what consumer perceptions would
10·   States or the world that discloses that there either is      10·   · · be and basically this entire section says, to boil it
11·   the presence of BPA or the risk of the presence of BPA in    11·   · · down to just a handful of words, consumers would be
12·   the pet food?                                                12·   · · concerned if they knew or if they knew things that
13·   · · A· · I don't know.                                       13·   · · maybe would not be -- that there may be circumstances
14·   · · Q· · Well, let's go to Page 62.· Looking at Paragraph    14·   · · where there are heavy metals, et cetera.
15·   158 you write, "Further, plaintiffs contend that certain     15·   · · · · ·It really comes into the area of consumer
16·   non-fresh ingredients used in some of the products at        16·   · · concern.· Roughly the equivalent of consumers are
17·   issue actually exceeded the adulteration standard for        17·   · · concerned about safety.
18·   heavy metal presence."                                       18·   BY MR. COULSON:
19·   · · · · ·Do you see that?                                    19·   · · Q· · Would the same consumers be concerned if it was
20·   · · A· · Yes.                                                20·   explained to them that the heavy metals are naturally
21·   · · Q· · What is the adulteration standard?                  21·   occurring in the ingredients and are at a safe level not
22·   · · A· · I don't know.· That's not my job to know that.      22·   even close to a level that would make them unsafe?
23·   · · Q· · Which ingredients were the ones that allegedly      23·   · · A· · I think, you know, as a marketing expert if
24·   exceeded the adulteration standard?                          24·   consumers were informed of that and if it was given to
25·   · · A· · I don't know whether it was listed in the           25·   them in a way that -- if it was communicated to them in a


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 31 of 38
                                   Silverman
                                               November 24, 2020                                             114 to 117
                                                     Page 114                                                           Page 116
·1·   way that was readily understandable, I think that would be   ·1·   · · Q· · What is it about BPA that is scary?
·2·   a positive thing.                                            ·2·   · · A· · My understanding is that BPA is a carcinogen.
·3·   · · Q· · In Paragraph 158 you refer here that -- you refer   ·3·   · · Q· · It's something that could be a carcinogen in a
·4·   to the Champion statements that the products use fresh       ·4·   high enough dosage.· Correct?
·5·   regional ingredients.                                        ·5·   · · A· · I cannot -- I'm not an expert in dosages.· I've
·6·   · · · · ·My question for you is isn't it true that an        ·6·   heard of BPA.· I've heard about it for a number of years.
·7·   ingredient can be fresh, but have a high amount of heavy     ·7·   · · · · ·I sold a lot of products that were packaged in
·8·   metals in it such as a fish that has a high amount of        ·8·   plastic containers or plastic containers were used heavily
·9·   mercury?· The fish is still fresh, right, even though it     ·9·   in food distribution and that certainly was an issue.
10·   may contain a heavy metal?                                   10·   · · · · ·Consumers were hearing about it, particularly out
11·   · · A· · I suppose that's correct, yes.                      11·   here in California.· They put warning labels up.
12·   · · Q· · The same thing an ingredient can be regional, for   12·   · · · · ·But I don't know about what level it becomes a
13·   example, it could be, you know, chicken in Western           13·   significant problem.· It could be tiny.· It could be not
14·   Kentucky raised in the same county that the DogStar          14·   tiny.· I don't know.
15·   Kitchen is located and yet if there's a detectable amount    15·   · · Q· · This is a similar question I had as to heavy
16·   of cadmium and lead in the chicken, the chicken is still     16·   metals.
17·   regional, isn't it?                                          17·   · · · · ·To your understanding Champion does not add BPA
18·   · · A· · Yes, the chicken is still regional.· I agree the    18·   as an ingredient.· Is that correct?
19·   chicken is regional, but I'm looking at that only as an      19·   · · A· · That is certainly -- yes, I would agree with
20·   individual consumer.                                         20·   that.
21·   · · Q· · Do you think an individual consumer would think,    21·   · · Q· · And to your understanding, is BPA environmentally
22·   okay, if the advertisement says it's made with fresh         22·   prevalent because of the wide usage of plastic in our
23·   regional ingredients, that means there could be no heavy     23·   society?
24·   metals in it?                                                24·   · · A· · I don't know how to answer that.· I don't know.
25·   · · A· · I think consumers -- in my opinion consumers        25·   · · Q· · Let's go to Page 67.· In Paragraph 173 it refers

                                                      Page 115                                                          Page 117
·1·   would interpret fresh regional ingredients as a signal       ·1·   to red meat diets.
·2·   that the products are healthy, healthful and not             ·2·   · · · · ·Do you see that?
·3·   contaminated.· I think that's the way consumers would        ·3·   · · A· · Yes.
·4·   interpret these terms.                                       ·4·   · · Q· · Why are red meat diets of concern?
·5·   · · · · ·You know, I always kind of come back to rather      ·5·   · · A· · In terms of Pentobarbital?
·6·   simple terms, not that people are simple, but the way they   ·6·   · · Q· · Yes.
·7·   interpret this is it's good for you or it's not good for     ·7·   · · A· · My understanding is that included in red meat
·8·   you, andd I think if consumers were aware that there were    ·8·   diets that an ingredient is tallow, which my understanding
·9·   high levels of some kind of contaminant, they would be       ·9·   is animal fat or is derived from animal fat, and that
10·   concerned.                                                   10·   there have been incidents of Pentobarbital found in
11·   · · · · ·You know, these words can't always be taken by      11·   animal -- in tallow and it only applies -- my
12·   consumers literally word for word with the dictionary        12·   understanding is it would only apply to diets that are
13·   definition.· You know, you have to put them together and     13·   based on red meat.
14·   you have to put it into context.                             14·   · · Q· · Are you aware of whether the two plaintiffs in
15·   · · Q· · Well, if the levels of heavy metals in the          15·   this Minnesota case, Mr. Wertkin and Miss Song actually in
16·   ingredients in the fresh food are at a healthy level, then   16·   fact ever purchased a red meat diet?
17·   why should a manufacturer make any kind of disclosure        17·   · · A· · I don't know.
18·   about it?                                                    18·   · · Q· · Again, you've not read their depositions.
19·   · · A· · That's outside -- you know, that's not my area of   19·   Correct?
20·   expertise.· That's for lawyers to determine, not for         20·   · · A· · That's correct.
21·   copywriters.                                                 21·   · · Q· · Let's go to Page 69.· In Paragraph 176 you tell
22·   · · Q· · Let's go to Page 65.· This refers to BPA.· You      22·   us that, "I have never personally observed a focus group
23·   see on Paragraph 167 there's a reference to scary results.   23·   or interviewed a consumer in which the chemical
24·   · · · · ·Do you see that?                                    24·   Pentobarbital was discussed."
25·   · · A· · Yes, I do.                                          25·   · · · · ·Do you see that?


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 32 of 38
                                   Silverman
                                               November 24, 2020                                             118 to 121
                                                     Page 118                                                           Page 120
·1·   · · A· · Yes.                                                ·1·   · · Q· · One out of a billion, one out a hundred million,
·2·   · · Q· · And that's still true to today.· Right?             ·2·   one out of a million?
·3·   · · A· · That is true.                                       ·3·   · · A· · I can't say.
·4·   · · Q· · You understood that Pentobarbital was not used or   ·4·   · · Q· · What's the metric for the risk?
·5·   added as an ingredient by Champion.· Correct?                ·5·   · · · · ·MR. LOCKO:· Objection.· Outside the scope.
·6·   · · A· · My understanding is that -- well, it's certainly    ·6·   · · · · ·THE WITNESS:· I can't say.
·7·   not a regular ingredient in their products.· I would agree   ·7·   BY MR. COULSON:
·8·   with that.                                                   ·8·   · · Q· · Do you know what the purpose of beef tallow is
·9·   · · · · ·I think that there may have been an incident        ·9·   when it's added to the diet?
10·   where there was a possibility that they used a supply of     10·   · · A· · Well, it's a fat so -- I don't know.· I'm not an
11·   tallow that may have contained Pentobarbital.                11·   expert in how you formulate dog food.
12·   · · · · ·That's my understanding of this particular use of   12·   · · Q· · Have you reviewed Champion's internal guidelines
13·   Pentobarbital by Champion.                                   13·   on the usage of regrinds in its product?
14·   · · Q· · You agree that tallow is not a fresh ingredient,    14·   · · A· · I don't believe I did unless you saw it in my
15·   is it?                                                       15·   list of material.· I don't recall -- I don't recall
16·   · · A· · That's my understanding.· Tallow is not a fresh     16·   reading it.
17·   ingredient.                                                  17·   · · Q· · And in terms -- when regrinds are used in the
18·   · · Q· · Do you understand that beef tallow and beef fat     18·   manufacture of a lot of dog food by Champion, are they put
19·   are synonymous?                                              19·   into or are they mixed together with dry ingredients or
20·   · · A· · I think they're synonymous.· I can't say I'm 100    20·   with the fresh or frozen ingredients?· I mean fresh or
21·   percent sure of that.                                        21·   raw.
22·   · · Q· · Have you reviewed the red diet ingredient panels    22·   · · · · ·Let me start over again.· When Champion
23·   to see how beef tallow was described?                        23·   manufactures its dog food in those instances where it uses
24·   · · A· · I did look at the panels, but I certainly don't     24·   regrinds, are the regrinds added into the dry ingredients
25·   recall that.· There were a lot of nutrition labels.          25·   or are they added into the fresh or raw ingredients?

                                                     Page 119                                                           Page 121
·1·   · · Q· · Let's go to Page 72.· In Paragraph 183 you state,   ·1·   · · A· · I have no idea.
·2·   "Consumers would be offended if they understood that         ·2·   · · Q· · Let's go to Page 75.· In Paragraph 195 you refer
·3·   Champion's fresh regional ingredients included beef tallow   ·3·   to the use of refreshed ingredients.
·4·   a non-fresh ingredient with a risk of being contaminated     ·4·   · · · · ·What do you understand refreshed ingredients to
·5·   with Pentobarbital in its products."                         ·5·   mean?
·6·   · · · · ·Do you see that?                                    ·6·   · · A· · Refreshed ingredients to me meaning where you
·7·   · · A· · Yes.                                                ·7·   take an ingredient that for whatever reason has not been
·8·   · · Q· · How big does the risk need to be before a           ·8·   used and you process it in such a manner as to make it
·9·   consumer is offended?                                        ·9·   acceptable for use again, at least as they define it.
10·   · · A· · Well, I think we have to break that up into         10·   · · Q· · Is freezing an ingredient processing it?
11·   pieces.                                                      11·   · · A· · Freezing may be part of processing.· I'm not
12·   · · · · ·I think consumers would likely take fresh           12·   exactly sure what you mean by that.
13·   regional ingredients quite seriously.· It's a very           13·   · · Q· · How often did Champion use, quote-unquote,
14·   appealing marketing promise to consumers.                    14·   refreshed ingredients?
15·   · · · · ·And so if beef tallow is inherently not fresh or    15·   · · A· · I don't know.
16·   regional -- I suppose it could be regional, I don't know,    16·   · · Q· · Do you know whether refreshed ingredients were
17·   it depends on what the origin of it is -- but I think they   17·   used at the DogStar Kitchen?
18·   would not be pleased to know about all the non-fresh,        18·   · · A· · I don't know.
19·   non-regional ingredients that end up in Champion dog food.   19·   · · Q· · Expired ingredients.· What do you take expired to
20·   · · · · ·I think you know the reason they're paying a        20·   mean?
21·   premium for these products is partially based on their       21·   · · A· · I would assume that expired ingredients are
22·   promise.                                                     22·   ingredients that in this case the manufacturer or
23·   · · · · ·Now, if consumers were aware that there was a       23·   processor has decided that they no longer can be used.
24·   risk of Pentobarbital being present, I think that would      24·   That they dated out for whatever reason.
25·   freak them out.                                              25·   · · Q· · Are you familiar with the concept of best use by


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 33 of 38
                                   Silverman
                                               November 24, 2020                                             122 to 125
                                                     Page 122                                                           Page 124
·1·   dates?                                                       ·1·   from close by, if your ingredients are coming from close
·2·   · · A· · I am.                                               ·2·   by, you know, they're going to be fresher than they're
·3·   · · Q· · Okay.· And in your own experience do you            ·3·   going to be if the ingredients are coming from a distance.
·4·   sometimes have some food that's past its best use by date,   ·4·   · · · · ·If you can get something, you know, out of the
·5·   but you take a look at it, you smell it and you think it's   ·5·   ground, particularly if it's a vegetable product or a
·6·   fine and you go and consume it?· Has that happened in your   ·6·   fruit product, and you're getting it out of the ground on
·7·   regular life?                                                ·7·   Monday and you're processing it on Tuesday, that's pretty
·8·   · · A· · In my regular life I think so.· It's probably       ·8·   fresh.
·9·   happened.                                                    ·9·   · · · · ·If you get it out of the ground on Monday and
10·   · · · · ·When I was in law school I think I mostly lived     10·   you're processing it a week later, that's certainly not
11·   on expired food.                                             11·   fresh.
12·   · · Q· · And you lived to tell.                              12·   · · · · ·That doesn't mean it's not fresh, but it's not
13·   · · A· · I'm here.                                           13·   going to be as fresh as and these issues matter to
14·   · · Q· · Are you familiar with how often or how rare that    14·   consumers.
15·   Champion used expired ingredients?                           15·   · · · · ·They matter to Champion.· That's why they stick
16·   · · A· · I have no idea.                                     16·   them on the package.
17·   · · Q· · Do you know whether typically the expired           17·   · · Q· · Let's go to Page 78, Paragraph 205.
18·   ingredients would be dry ingredients or would they be        18·   · · A· · Yes.
19·   fresh or raw ingredients?                                    19·   · · Q· · Down here there's a reference to tumeric.· Are
20·   · · A· · I don't know.                                       20·   you familiar with what tumeric is?
21·   · · Q· · Okay.· Let's go on to Page 76.· In Paragraph 199    21·   · · A· · I think it's some sort of a flavoring or spice.
22·   you state that, "Thus, Champion's claim fresh regional       22·   · · Q· · Do you know where tumeric is grown?
23·   ingredients communicates, quote-unquote, an extra fresh      23·   · · A· · I do not know.
24·   message that I believe most consumers would find             24·   · · Q· · Do you know what kind of climate is required to
25·   compelling."                                                 25·   grow tumeric?

                                                     Page 123                                                           Page 125
·1·   · · · · ·Do you see that?                                    ·1·   · · A· · I do not.
·2·   · · A· · Yes, I do.                                          ·2·   · · Q· · Do you know whether tumeric can be grown in the
·3·   · · Q· · How do you define extra fresh as compared to        ·3·   United States other than in a grow house?
·4·   plain old fresh?                                             ·4·   · · A· · I don't know -- well, actually, I just read the
·5·   · · A· · Well, you know, I'm using that phrase because       ·5·   rest of the sentence.· Tumeric comes from India.
·6·   it's one of those terms that historically has shown up in    ·6·   · · Q· · And do you think a reasonable consumer is going
·7·   advertising and, you know, without a doubt that is           ·7·   to have a problem with tumeric coming from India if it's
·8·   puffery, but I also believe that consumers don't             ·8·   impossible to grow tumeric in the United States other than
·9·   necessarily look at puffery as being silly or ridiculous     ·9·   in a grow house?
10·   or meaningless.                                              10·   · · A· · No, I don't think someone would have a problem
11·   · · · · ·You know, if you look at the last few words of      11·   with that.
12·   that paragraph, fresher than fresh is often used as a        12·   · · Q· · What about lamb from New Zealand?· Are you
13·   cliché.· In my opinion you can't be fresher than fresh,      13·   familiar with New Zealand's production of lamb?
14·   but consumers understand that term as meaning it's fresh.    14·   · · A· · I am.
15·   It's really good.· It's nothing to be concerned about.       15·   · · Q· · And what do you know about New Zealand lamb?
16·   · · · · ·And, you know, a lot of -- you know, in my          16·   · · A· · It's of high quality and it's usually -- in fact,
17·   expertise it's marketing communications, and what we're      17·   it's almost always shipped to America as a frozen product.
18·   talking about here are terms used to help market these       18·   · · Q· · Because otherwise if you're going to keep the
19·   products, and in doing that you're trying to, you know,      19·   lamb under refrigeration on a ship as it comes across the
20·   get the consumer somewhat excited about this verbiage.       20·   Pacific Ocean and then goes by rail or truck in a reefer
21·   · · Q· · Did Champion ever actually use the expressions      21·   container to the kitchen, a lot of time will have expired.
22·   "extra fresh" or "fresher than fresh" in its packaging?      22·   Right?
23·   · · A· · I never saw that, no.                               23·   · · A· · The Pacific Ocean is a very big ocean.
24·   · · · · ·I used it in this paragraph because I believe       24·   · · Q· · Let's go to Page 79.· That's something else I was
25·   that fresh regional ingredients -- if things are coming      25·   going to ask.· Are you aware whether in fact Champion used


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 34 of 38
                                   Silverman
                                               November 24, 2020                                             126 to 129
                                                     Page 126                                                           Page 128
·1·   any vitamins or any other ingredients from China in the      ·1·   · · A· · Yes, I do.
·2·   dog food that's at issue in this case?                       ·2·   · · Q· · And that was for a 33 pound bag, and my question
·3·   · · A· · No, I'm not aware.                                  ·3·   for you is in your experience would this be an example of
·4·   · · Q· · Let's go to Page 79.· You start off Paragraph 209   ·4·   a popular- priced dog food product?
·5·   by stating, "Based on the material discussed above, it is    ·5·   · · A· · I think it would be.· I'd have to -- I'd have to
·6·   my opinion that pet parents have had access to many media    ·6·   look and see what the pricing is of the products.
·7·   reports regarding the dangers posed to themselves and        ·7·   · · · · ·It's outside the scope of my assignment for this.
·8·   their pets by the presence of heavy metals, BPA and          ·8·   I didn't make it my business to go out and try to figure
·9·   phenobarbital in pet food."                                  ·9·   out the prices of every dog food around.
10·   · · · · ·I just want to stop you there.· What media          10·   · · · · ·There was that one exhibit that I had in my
11·   reports are you referring to in this paragraph?              11·   report which was taken directly from Champion material
12·   · · A· · The reports that are cited in the previous          12·   without pricing.
13·   paragraphs.                                                  13·   · · · · ·But this sounds -- a 33 pound bag 19.99.· I know
14·   · · Q· · And, in fact, consumers who do research on the      14·   that there are dog foods that cost even less than this
15·   Internet have available to them significant information      15·   that come in roughly the same size bag.
16·   about the presence of heavy metals and BPA in foods.         16·   · · Q· · And what were the price -- what was the pricing
17·   · · · · ·Would you agree with that?                          17·   for a bag around this size for Orijen?
18·   · · A· · I would agree with you, yes.                        18·   · · A· · For Orijen?· I don't think they make a 33 pound
19·   · · Q· · You referred earlier, sir, to some segmentation     19·   bag.
20·   in the pet food market that developed over time where        20·   · · Q· · I forgot their biggest size, but it's 25 pounds
21·   there's popular-priced products often sold at big box        21·   or so.
22·   stores and then there's premium-priced products and then     22·   · · · · ·Do you recall what the largest size bag of Orijen
23·   super premium-priced products.                               23·   was selling for based on the data you reviewed?
24·   · · · · ·Do you remember that testimony?                     24·   · · A· · I don't recall offhand.· I think it was -- I
25·   · · A· · Yes.                                                25·   think it was listed in that chart in my report.

                                                     Page 127                                                           Page 129
·1·   · · · · ·MR. COULSON:· Okay.· Actually, counsel I don't      ·1·   · · · · ·We didn't talk about it today.· We passed by it
·2·   · · think this was included in the material we sent the      ·2·   in the report.
·3·   · · other day for exhibits to use because I, frankly,        ·3·   · · · · ·MR. COULSON:· Let's just scroll down a little
·4·   · · just thought of this at a break, but I'd like to show    ·4·   · · bit, Ms. Baca.
·5·   · · an exhibit to Mr. Silverman and we can e-mail it to      ·5·   BY MR. COULSON:
·6·   · · you as well, but it's a package of another pet food.     ·6·   · · Q· · And you'll see the ingredient panel there.
·7·   · · · · ·I'd like to mark this as Exhibit 2.· Ms. Baca, if   ·7·   · · A· · I see it.· You'd have to blow it up for me to be
·8·   · · you can share the screen with that, that would be        ·8·   able to read it.
·9·   · · terrific.                                                ·9·   · · Q· · Let's just blow it up very quickly.
10·   · · · · ·MR. LOCKO:· I'm going to object to the extent       10·   · · A· · There you go.
11·   · · that it's another document.· It's outside the scope.     11·   · · Q· · All right.· That appears to be the ingredient
12·   · · He didn't review other dog packaging.                    12·   panel for this Pedigree diet.· Do you agree?
13·   · · · · ·MR. COULSON:· You can have a standing objection     13·   · · A· · That's what it seems to be, yes.
14·   · · on that basis.                                           14·   · · · · ·MR. COULSON:· Let's move on to Exhibit 3.
15·   · · · · ·(The document was marked "Defendant's Exhibit No.   15·   · · · · ·(The document was marked "Defendant's Exhibit No.
16·   · · 2 for Identification.")                                  16·   3 for Identification.")
17·   BY MR. COULSON:                                              17·   BY MR. COULSON:
18·   · · Q· · Sir, I've marked as Exhibit 2 some images that we   18·   · · Q· · Sir, in Exhibit 3 I have in the left column the
19·   got off Pedigree's website that shows a diet called          19·   ingredients panel for Orijen Original made at the DogStar
20·   Pedigree Adult Complete Nutrition Roasted Chicken, Rice      20·   Kitchen in Kentucky, one of the diets at issue in the
21·   and Vegetable Flavor Dry Dog Food.                           21·   litigation, and to the right is the ingredient panel from
22·   · · · · ·Do you see that?                                    22·   the Pedigree chicken diet that I showed you in Exhibit 2.
23·   · · A· · Yes, I do.                                          23·   · · · · ·My question is does that appear to be the
24·   · · Q· · Okay.· And it's selling for $19.99.· Do you see     24·   ingredient panel for Pedigree that we just looked at in
25·   that?                                                        25·   Exhibit 2?


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 35 of 38
                                   Silverman
                                               November 24, 2020                                             130 to 133
                                                     Page 130                                                           Page 132
·1·   · · A· · As best as I can remember, yes.                     ·1·   · · A· · Yes.
·2·   · · Q· · Okay.· So if we compare these two, do you see       ·2·   · · Q· · Followed by Yellowtail Flounder and then whole
·3·   that with the Pedigree diet -- well, first of all, let me    ·3·   eggs.· Do you see that?
·4·   ask you in the ingredient panels how are the ingredients     ·4·   · · A· · Yes.
·5·   listed?                                                      ·5·   · · Q· · Followed by, in order, whole Atlantic Mackerel,
·6·   · · A· · They're listed in order of percentage with the      ·6·   chicken liver, turkey liver, chicken heart, turkey heart,
·7·   highest percentage first and working its way down.           ·7·   whole Atlantic Herring, dehydrated chicken, dehydrated
·8·   · · Q· · So if you look at the Pedigree diet, which is a     ·8·   turkey, dehydrated Mackerel, dehydrated chicken liver,
·9·   popular-priced product, the first ingredient is ground       ·9·   dehydrated turkey liver.· Do you see that?
10·   whole grain corn.                                            10·   · · A· · I do.
11·   · · · · ·Do you see that?                                    11·   · · Q· · And after that there's whole green peas and some
12·   · · A· · Yes.                                                12·   other vegetables listed.· Do you see that?
13·   · · Q· · The second ingredient is meat and bone meal.· Do    13·   · · A· · I do.
14·   you see that?                                                14·   · · Q· · Now, in comparing the ingredients of Orijen and
15·   · · A· · Yes.                                                15·   the ingredients in Pedigree which is the higher quality
16·   · · Q· · Do you know what a meal is in the context of pet    16·   ingredients?
17·   food?                                                        17·   · · A· · Well, I'm not an expert in the ingredients of dog
18·   · · A· · No.                                                 18·   food and it's well out of the -- it's certainly not what I
19·   · · Q· · Do you understand that a meal is a dried            19·   was asked to provide opinions about in this case.
20·   ingredient?                                                  20·   · · · · ·As a layman it sure looks to me that the
21·   · · A· · If that's what you're saying it is.                 21·   ingredients in the Orijen are preferable ingredients.
22·   · · Q· · Do you know what the process is to create a meal?   22·   · · Q· · And you would expect that the price of the Orijen
23·   · · A· · Well, if it's dried, I guess you have to cook the   23·   product would be significantly higher than the pricing for
24·   meat, maybe not, but you dry the meat and then process it    24·   the Pedigree diet?
25·   in some way.                                                 25·   · · A· · I know it's more expensive.

                                                     Page 131                                                           Page 133
·1·   · · Q· · And do you know what temperature the meat is        ·1·   · · Q· · Just looking at the ingredient panels wouldn't
·2·   processed at to create the meal?                             ·2·   you agree given the ingredients listed in order on these
·3·   · · A· · I have no idea.                                     ·3·   panels that the pricing for Orijen Original would be
·4·   · · Q· · The third ingredient is corn gluten meal.· Do you   ·4·   significantly higher than the pricing for the Pedigree
·5·   see that?                                                    ·5·   diet?
·6·   · · A· · Yes.                                                ·6·   · · A· · I can only answer that as a layman and not as an
·7·   · · Q· · And then the next one is animal fat.· Do you see    ·7·   expert.· I'm an expert in marketing communications, but I
·8·   that?                                                        ·8·   do know that chicken and meat and turkey and fish and all
·9·   · · A· · Yes, I do.                                          ·9·   of that kind of stuff costs more than -- costs more than
10·   · · Q· · And then the next ingredient in order is soybean    10·   corn, and if your ingredient cost -- in every food product
11·   meal.· Do you see that?                                      11·   I ever worked with the higher the ingredient cost or the
12·   · · A· · Yes.                                                12·   greater the ingredient cost, the higher the cost of the
13·   · · Q· · Followed by natural flavor, whatever that is and    13·   ultimate cost of the product to consumers.
14·   then chicken.· The next one is chicken by-product meal.      14·   · · Q· · And wouldn't you agree that this is really not a
15·   Do you see that?                                             15·   fair comparison to be comparing the ingredient panel from
16·   · · A· · I do.                                               16·   Orijen Original to the ingredient panel from the
17·   · · Q· · And the next one is dried plain beet pulp.· Do      17·   popular-priced Pedigree product?
18·   you see that?                                                18·   · · A· · Are you asking if I think it's a fair comparison
19·   · · A· · Yes.                                                19·   or an unfair comparison?
20·   · · Q· · Let's turn to the ingredient panel for Orijen       20·   · · Q· · I'm asking either way.· Would you agree that it's
21·   Original.                                                    21·   an unfair comparison to compare the ingredients from
22·   · · · · ·Do you see the first ingredient listed is deboned   22·   Orijen Original to the ingredients of the popular-priced
23·   chicken.· Do you see that?                                   23·   Pedigree product?
24·   · · A· · Yes.                                                24·   · · · · ·MR. LOCKO:· Objection.· Vague.· Ambiguous.
25·   · · Q· · Followed by deboned turkey.· Correct?               25·   · · · · ·THE WITNESS:· I would say -- as a consumer I


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 36 of 38
                                   Silverman
                                               November 24, 2020                                             134 to 137
                                                     Page 134                                                           Page 136
·1·   · · would say it's an apples to oranges comparison,          ·1·   · · Q· · And if every dog food has detectable levels of
·2·   · · particularly based on the ultimate price point of the    ·2·   heavy metals in them, then what dog food would you
·3·   · · products.                                                ·3·   purchase?
·4·   · · · · ·MR. COULSON:· What I'd like to do, sir, is take     ·4·   · · A· · I have no idea.· If every dog food had detectable
·5·   · · about a ten-minute break.· I've covered, I've gone       ·5·   levels of those things, then I'd have to -- you know, it's
·6·   · · through your report, but I also have an outline I        ·6·   a wash.
·7·   · · prepared and I know some of the questions I outlined     ·7·   · · · · ·I've got to feed the dog something.· I want to
·8·   · · I probably skipped over as I went through your report    ·8·   feed her as well as we possibly can.
·9·   · · so I'd like to take a ten-minute break at this point     ·9·   · · Q· · Let's go back to Exhibit 1.· I'd like to focus on
10·   · · and then we'll come back.                                10·   Paragraph 27.
11·   · · · · ·THE VIDEOGRAPHER:· Okay, folks.· I'll take us off   11·   · · · · ·MS. BACA:· I'm sorry?
12·   · · the video.· The time is 9:39 UTC, 5:39 Eastern.· We      12·   · · · · ·MR. COULSON:· Let's go back to Paragraph 27 of
13·   · · are paused.                                              13·   · · Exhibit 1.
14·   · · · · · · · ·(A brief recess was taken.)                   14·   BY MR. COULSON:
15·   · · · · ·THE VIDEOGRAPHER:· And we're back on the video      15·   · · Q· · Anyway, as I understand it, you're forming your
16·   · · record now.· The time is 9:55 p.m. in the UTC, 5:55      16·   opinions here based upon the professional experience that
17·   · · Eastern.                                                 17·   you, Mr. Silverman, have amassed over your long career in
18·   BY MR. COULSON:                                              18·   advertising.· Is that correct?
19·   · · Q· · Sir, in the marketplace would you agree that        19·   · · A· · That's correct.
20·   Orijen and Acana don't stand by themselves?· They have       20·   · · Q· · Are you familiar with the scientific method?
21·   many competitors.                                            21·   · · A· · Certainly, yes, I can say I am.
22·   · · A· · They appear to have many competitors, yes.          22·   · · Q· · Do you agree that the scientific method is a
23·   · · Q· · You'd agree that a consumer then is faced with,     23·   process of formulating hypotheses and then conducting
24·   you know, many choices to make in determining what dog       24·   analysis or experiments to prove or falsify the
25·   food to buy for their dog?                                   25·   hypothesis?

                                                     Page 135                                                           Page 137
·1·   · · A· · Yes, I think that's a very fair statement.          ·1·   · · A· · Yes, I understand that.
·2·   · · Q· · And what brands are the closest competitors to      ·2·   · · Q· · What were the hypotheses, if any, that you tested
·3·   Orijen?                                                      ·3·   in your report?
·4·   · · A· · Oh, you know, I didn't memorize the names of any,   ·4·   · · A· · As is stated here and in response to the question
·5·   but there's that chart that I referred to earlier that had   ·5·   you asked earlier, the opinions I've expressed here are
·6·   prices and the brands that are closest in price,             ·6·   based on my experience dealing with consumers and learning
·7·   particularly to Acana.                                       ·7·   about consumers.
·8·   · · · · ·Orijen appears to me to be in a class of its own,   ·8·   · · · · ·The process of using -- the process I used when
·9·   but I would rate those as competitors because of the price   ·9·   creating and which I continue to do, I actually created a
10·   points.                                                      10·   lot of commercials not too long ago for political
11·   · · · · ·You know, consumers -- I doubt very much that       11·   candidates, that process starts with trying to understand
12·   consumers that are inclined to buy a product like Acana or   12·   what consumers want or need to hear to motivate them.
13·   Orijen are, you know, hot to buy Pedigree.· They're          13·   · · · · ·So, you know, you look at -- I look at -- in this
14·   oriented to get a premium product for their dog.             14·   sort of experience, dealing as an expert witness, my
15·   · · · · ·I guess that -- I kind of hope that whatever is     15·   process is to sort of reverse engineer the process I used
16·   the Zignature we're feeding our dog falls into the premium   16·   when creating advertising.
17·   product because I know what we pay for it.                   17·   · · · · ·What is the most likely thing consumers want to
18·   · · · · ·I'm not sure if one would consider it a             18·   hear and in this instance what they want to hear are the
19·   competitor of Champion's products, but I suppose it is.      19·   challenged statements made by Champion.
20·   · · Q· · So if I were to tell you that we've conducted       20·   · · · · ·There's nothing weird or crazy about any of these
21·   heavy metal testing on Zignature and found that Zignature    21·   statements.· They respond to the kind of information in
22·   has detectable levels of lead, arsenic, mercury and          22·   food products, be it food for humans or dogs, that
23·   cadmium, is that going to influence your decision to         23·   consumers are going to want to hear to rationalize the
24·   continue purchasing Zignature?                               24·   price point.· That's my process.
25·   · · A· · It very well might.                                 25·   · · Q· · To what extent does the actual content of the


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 37 of 38
                                   Silverman
                                               November 24, 2020                                             138 to 141
                                                     Page 138                                                           Page 140
·1·   product divorced from any advertising statements have to     ·1·   · · · · ·I think I testified to this earlier.· I think the
·2·   do with the decision to purchase by consumers?               ·2·   consumers would be strongly influenced by the challenged
·3·   · · A· · The product is very important.· Advertising can     ·3·   statements.
·4·   create interest in a product.                                ·4·   · · · · ·Champion across the board speaks about fresh
·5·   · · · · ·Well, first it can create awareness of a product    ·5·   regional ingredients.· You know, that's sort of their
·6·   and it can create interest in a product and then they can    ·6·   mantra and so the expectation would be fresh regional
·7·   motivate to buy the product, but at the end of the day       ·7·   ingredients.
·8·   it's all about the product, the product itself because       ·8·   · · Q· · Now, assuming plaintiffs' allegations were
·9·   that's what they're buying, and, you know, so, you know,     ·9·   correct, would you believe that consumers would perceive
10·   most consumers need to be re-reminded why they like a        10·   that Champion dog food contains a material amount of
11·   product, so that's why advertising frequency is used and     11·   undisclosed non-regional and non-fresh ingredients?
12·   why advertising continues to be used for products.           12·   · · A· · If the allegations are correct -- do me a favor.
13·   · · · · ·That's why labels are continued to be placed on     13·   I'm sorry to be difficult here, but would you just restate
14·   bags of products.· But the product itself is obviously       14·   the question?· I want to make sure that I'm hearing you
15·   very important.· The product has to live up to the           15·   correctly.
16·   advertising.                                                 16·   · · Q· · Sure.· If consumers knew about Champion's use of
17·   · · Q· · Now, could different advertising professionals      17·   regrinds or expired ingredients or ingredients from India
18·   who have had different experiences than you arrive at        18·   or China, if they knew about that, do you think they would
19·   different conclusions than you have in your report about     19·   find that material to their purchasing decision?
20·   the statements, the challenged statements on Champion's      20·   · · A· · I do, yes.
21·   package?                                                     21·   · · Q· · Okay.· And based on Champion's packaging,
22·   · · A· · Anything is possible, but in my opinion and in my   22·   including the context, do you believe that consumers
23·   experience both as a working advertising professional and    23·   perceive that Champion has a uniform marketing method of
24·   as an expert witness who used to work on a lot of cases      24·   being biologically appropriate and using fresh regional
25·   not totally dissimilar to this one, I don't think that a     25·   ingredients?

                                                     Page 139                                                           Page 141
·1·   person with the kind of experience I have would come up      ·1·   · · A· · Yes, they're very consistent.· As an advertising
·2·   with different conclusions than I came up with.· I really    ·2·   professional I applaud them for that because that's the
·3·   don't.                                                       ·3·   best practice.
·4·   · · Q· · Again --                                            ·4·   · · Q· · Do you think consumers are concerned about the
·5·   · · A· · Anything is possible.                               ·5·   risk of heavy metals, BPA and Pentobarbital even if the
·6·   · · Q· · But in connection with your work here, just to      ·6·   amounts present would not necessarily kill their dog or
·7·   confirm, you've conducted no research studies, consumer      ·7·   been toxic?
·8·   surveys, interviewed consumers of pet food or read the       ·8·   · · A· · I think consumers would be concerned about that,
·9·   depositions of any of the consumers that have been deposed   ·9·   yes, about those possible substances in the food.
10·   in all the related litigation.· Is that correct?             10·   · · Q· · Okay.· We discussed consumer perception as to the
11·   · · A· · That's correct.                                     11·   term raw.
12·   · · · · ·MR. COULSON:· At this time I have no further        12·   · · · · ·Do you think a regional consumer would
13·   · · questions for Mr. Silverman.                             13·   automatically know that raw means that the ingredient has
14·   · · · · ·MR. LOCKO:· I have a few questions.                 14·   been frozen?· Not possibly frozen, but had been frozen?
15·   · · · · · · · · · · CROSS EXAMINATION                        15·   · · A· · I don't think they would automatically know that,
16·   BY MR. LOCKO:                                                16·   no.
17·   · · Q· · Okay.· Bruce, do you believe consumers would        17·   · · Q· · Okay.· And we discussed puffery in the
18·   perceive that Champion dog food contains a material amount   18·   advertising sense in the advertising world.
19·   of non-regional, non-fresh ingredients?                      19·   · · · · ·In the advertising world would you consider a
20·   · · A· · Yes.· Well, excuse me.· Ask the question again,     20·   marketing claim like fresh regional ingredient to be
21·   Trevor.                                                      21·   puffery?
22·   · · Q· · I'm sorry.· Do you believe consumers would          22·   · · A· · No, because in advertising the question is is
23·   perceive that Champion dog food contains a material amount   23·   this something you can prove or quantify.
24·   of undisclosed non-regional and non-fresh ingredients?       24·   · · · · ·Well, it either is fresh and regional or it's not
25·   · · A· · No, I don't think they would.                       25·   and that can be documented, so that is not puffery where I


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com                                                                      YVer1f
Case 6:18-cv-01228-LEK-ML Document
                            Bruce 131-4 Filed 04/15/21 Page 38 of 38
                                   Silverman
                                               November 24, 2020                                           142 to 145
                                                     Page 142                                                          Page 144
·1·   come from.                                                   ·1· · · · · · · · REPORTER'S DEPOSITION CERTIFICATE

·2·   · · Q· · How about the same question in regard to            ·2
                                                                   ·3· ·STATE OF FLORIDA)
·3·   biologically appropriate?
                                                                   ·4· · · · · · · · : SS
·4·   · · A· · Well, based on my understanding of biologically
                                                                   ·5· ·COUNTY· OF· DADE)
·5·   appropriate I do not believe that's puffery at all.
                                                                   ·6
·6·   · · Q· · And, last question, in the advertising world
                                                                   ·7· · · · · I, THERESA M. COHEN, a Florida Registered
·7·   would you consider a natural claim to be puffery?
                                                                   ·8· ·Reporter, certify that I was authorized to and did
·8·   · · · · ·MR. COULSON:· Objection.· Vague and ambiguous.
                                                                   ·9· ·stenographically report the deposition of BRUCE
·9·   · · · · ·THE WITNESS:· I don't think natural is puffery.
                                                                   10· ·SILVERMAN; and that the transcript is a true record of
10·   · · I do believe that natural is a -- I don't think
                                                                   11· ·my stenographic notes.
11·   · · there's an official legal definition for natural,
                                                                   12· · · · · · I further certify that I am not a relative,
12·   · · which is somewhat problematic because consumers
                                                                   13· ·employee, attorney, or counsel of any of the parties',
13·   · · sometimes confuse natural with organic and things        14· ·nor am I a relative or employee of any of the parties'
14·   · · like that.· They see natural as a positive and I also    15· ·attorney or counsel connected with the action, nor am I
15·   · · think that natural specifically means, at least          16· ·financially interested in the action.
16·   · · consumers think it means that it doesn't have            17
17·   · · additives, and if that's the case, it's not puffery.     18· · · · · Dated this 28th day of November 2020.
18·   BY MR. LOCKO:                                                19
19·   · · Q· · Okay.· And to clarify my last question, specific    20
20·   to Champion's natural claims, delivering nutrients           21
21·   naturally and nourish as nature intended, you would also     22· · · · · · · · · · · ·Theresa M. Cohen

22·   not consider those claims to be puffery.· Is that correct?   · · · · · · · · · · · · ·Registered Professional Reporter

23·   · · · · ·MR. COULSON:· Objection.                            23

24·   · · · · ·THE WITNESS:· That's correct.                       24

25·   · · · · ·MR. LOCKO:· I have no further questions.            25



                                                     Page 143                                                          Page 145
·1·   · · · MR. COULSON:· Sir, thank you for your time.            ·1· · · · · · · · CERTIFICATE OF OATH
                                                                   ·2
·2·   · · · THE VIDEOGRAPHER:· Okay, folks.· I'll take us off
                                                                   ·3· ·STATE OF FLORIDA)
·3·   ·the video.
                                                                   ·4· · · · · · · · : SS
·4·   · · · MR. LOCKO:· We would just like to read and sign
                                                                   ·5· ·COUNTY· OF· DADE)
·5·   ·the transcript.
                                                                   ·6
·6·   · · · THE REPORTER:· And you're ordering it.· Right?
                                                                   ·7· · · · · · · · I, the undersigned authority, certify that
·7·   · · · MR. COULSON:· Yes.                                     ·8· ·BRUCE SILVERMAN personally appeared before me and was
·8·   · · · THE VIDEOGRAPHER:· I'll take us off the video.         ·9· ·duly sworn.
·9·   ·It's 10:10 p.m. in the UTC, 6:10 p.m. Eastern               10
10·   ·Standard Time.· We're off.                                  11
11·   · · · THE REPORTER:· Trevor, do you want a copy?             12· · · · · · · · WITNESS my hand and official seal this

12·   · · · MR. LOCKO:· Yes.· We don't need it expedited.          13· ·28th day of November 2020.

13·   · · · MS. BACA:· Could you please give me your e-mail        14

14·   ·to Chat so I can send you the exhibits?                     15
                                                                   16
15·   · · · (Thereupon, the deposition was concluded at 6:10
                                                                   17
16·   ·p.m.)
                                                                   18· · · · · · · · · · · · THERESA M. COHEN
17
                                                                   · · · · · · · · · · · · · Notary Public-State of Florida
18
                                                                   19· · · · · · · · · · · · Commission #GG 174339
19                                                                 · · · · · · · · · · · · · Expires March 28, 2022.
20                                                                 20
21                                                                 21
22                                                                 22
23                                                                 23
24                                                                 24

25                                                                 25




                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com
